--------------------------------------------------------------------------------



Exhibit 10.1

 

EXECUTION VERSION 



 

Deal CUSIP: 18976DAF0

Revolver CUSIP: 18976DAG8

Term Loan A-1: 18976DAH6

Term Loan A-2: 18976DAJ2

  

CREDIT AGREEMENT  


 

dated as of
 

May 30, 2017  

 

among  

 

COACH, INC.

The Foreign Subsidiary Borrowers Party Hereto


 

The Lenders Party Hereto

BANK OF AMERICA, N.A.


as Administrative Agent

JPMORGAN CHASE BANK, N.A. and HSBC BANK USA, NATIONAL ASSOCIATION,
as Co-Syndication Agents

and

 

CITIBANK, N.A., TD BANK, N.A., U.S. BANK, N.A. and WELLS FARGO BANK, N.A.  
as Co-Documentation Agents









--------------------------------------------------------------------------------


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,


JPMORGAN CHASE BANK, N.A. and HSBC BANK USA, NATIONAL ASSOCIATION
as Joint Bookrunners and Joint Lead Arrangers 



 



 



--------------------------------------------------------------------------------

  



Table Of Contents                 Page         ARTICLE I Definitions   1        
SECTION 1.01. DEFINED TERMS   1 SECTION 1.02. CLASSIFICATION OF LOANS AND
BORROWINGS   31 SECTION 1.03. TERMS GENERALLY   31 SECTION 1.04. ACCOUNTING
TERMS; GAAP; EXCHANGE RATES   31         ARTICLE II The Credits   32        
SECTION 2.01. COMMITMENTS   32 SECTION 2.02. LOANS AND BORROWINGS   32 SECTION
2.03. REQUESTS FOR BORROWINGS   33 SECTION 2.04. DETERMINATION OF DOLLAR AMOUNTS
  34 SECTION 2.05. SWINGLINE LOANS   34 SECTION 2.06. LETTERS OF CREDIT   36
SECTION 2.07. FUNDING OF BORROWINGS   41 SECTION 2.08. INTEREST ELECTIONS   42
SECTION 2.09. TERMINATION AND REDUCTION OF COMMITMENTS   43 SECTION 2.10.
REPAYMENT OF LOANS; EVIDENCE OF DEBT   44 SECTION 2.11. PREPAYMENT OF LOANS   45
SECTION 2.12. FEES   46 SECTION 2.13. INTEREST   47 SECTION 2.14. ALTERNATE RATE
OF INTEREST   48 SECTION 2.15. INCREASED COSTS   49 SECTION 2.16. BREAK FUNDING
PAYMENTS   50 SECTION 2.17. TAXES   50 SECTION 2.18. PAYMENTS GENERALLY; PRO
RATA TREATMENT; SHARING OF SET-OFFS   54 SECTION 2.19. MITIGATION OBLIGATIONS;
REPLACEMENT OF LENDERS   56 SECTION 2.20. EXPANSION OPTION   57 SECTION 2.21.
[INTENTIONALLY OMITTED]   57 SECTION 2.22. JUDGMENT CURRENCY   57 SECTION 2.23.
DESIGNATION OF FOREIGN SUBSIDIARY BORROWERS   58 SECTION 2.24. DEFAULTING
LENDERS   58 SECTION 2.25. EXTENSION OF MATURITY DATE   59         ARTICLE III
Representations and Warranties   61         SECTION 3.01. ORGANIZATION; POWERS;
SUBSIDIARIES   61 SECTION 3.02. AUTHORIZATION; ENFORCEABILITY   62 SECTION 3.03.
GOVERNMENTAL APPROVALS; NO CONFLICTS   62 SECTION 3.04. FINANCIAL CONDITION; NO
MATERIAL ADVERSE CHANGE   62 SECTION 3.05. PROPERTIES   62 SECTION 3.06.
LITIGATION   63 SECTION 3.07. INVESTMENT COMPANY STATUS   63 SECTION 3.08. TAXES
  63 SECTION 3.09. ERISA   63 SECTION 3.10. DISCLOSURE   63 SECTION 3.11.
FEDERAL RESERVE REGULATIONS   63 SECTION 3.12. NO DEFAULT   63

 

--------------------------------------------------------------------------------

  

Table Of Contents (continued)                 Page         SECTION 3.13.
ANTI-CORRUPTION LAWS AND SANCTIONS   63 SECTION 3.14. SOLVENCY   64 SECTION
3.15. USE OF PROCEEDS   64 SECTION 3.16. EEA FINANCIAL INSTITUTIONS   64        
ARTICLE IV Conditions   64         SECTION 4.01. EFFECTIVE DATE   64 SECTION
4.02. EACH CREDIT EVENT   65 SECTION 4.03. DESIGNATION OF A FOREIGN SUBSIDIARY
BORROWER   66 SECTION 4.04. BORROWING OF TERM LOANS ON THE CLOSING DATE   66    
    ARTICLE V Affirmative Covenants   68         SECTION 5.01. FINANCIAL
STATEMENTS AND OTHER INFORMATION   68 SECTION 5.02. NOTICES OF MATERIAL EVENTS  
69 SECTION 5.03. EXISTENCE; CONDUCT OF BUSINESS   70 SECTION 5.04. PAYMENT OF
OBLIGATIONS   70 SECTION 5.05. MAINTENANCE OF PROPERTIES; INSURANCE   70 SECTION
5.06. BOOKS AND RECORDS; INSPECTION RIGHTS   71 SECTION 5.07. COMPLIANCE WITH
LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS   71 SECTION 5.08. USE OF PROCEEDS AND
LETTERS OF CREDIT   71         ARTICLE VI Negative Covenants   72        
SECTION 6.01. INDEBTEDNESS   72 SECTION 6.02. LIENS   74 SECTION 6.03.
FUNDAMENTAL CHANGES AND ASSET SALES   75 SECTION 6.04. INVESTMENTS, LOANS,
ADVANCES, GUARANTEES AND ACQUISITIONS   76 SECTION 6.05. TRANSACTIONS WITH
AFFILIATES   77 SECTION 6.06. RESTRICTED PAYMENTS   77 SECTION 6.07. LEVERAGE
RATIO   77         ARTICLE VII Events of Default   77         ARTICLE VIII The
Administrative Agent   79         ARTICLE IX Miscellaneous   82         SECTION
9.01. NOTICES   82 SECTION 9.02. WAIVERS; AMENDMENTS   84 SECTION 9.03.
EXPENSES; INDEMNITY; DAMAGE WAIVER   85 SECTION 9.04. SUCCESSORS AND ASSIGNS  
87 SECTION 9.05. SURVIVAL   90 SECTION 9.06. COUNTERPARTS; INTEGRATION;
EFFECTIVENESS; ELECTRONIC EXECUTION   90 SECTION 9.07. SEVERABILITY   91 SECTION
9.08. RIGHT OF SETOFF   91

 

2

--------------------------------------------------------------------------------

Table Of Contents (continued)                 Page         SECTION 9.09.
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS   91 SECTION 9.10.
WAIVER OF JURY TRIAL   92 SECTION 9.11. HEADINGS   92 SECTION 9.12.
CONFIDENTIALITY   93 SECTION 9.13. USA PATRIOT ACT   93 SECTION 9.14.
[INTENTIONALLY OMITTED]   94 SECTION 9.15. INTEREST RATE LIMITATION   94 SECTION
9.16. NO ADVISORY OR FIDUCIARY RESPONSIBILITY   94 SECTION 9.17. ACKNOWLEDGEMENT
AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS   94         ARTICLE X
Company Guarantee   95         SECTION 10.01. GUARANTEE   95 SECTION 10.02. NO
SUBROGATION   96 SECTION 10.03. AMENDMENTS, ETC. WITH RESPECT TO THE SUBSIDIARY
OBLIGATIONS   96 SECTION 10.04. GUARANTEE ABSOLUTE AND UNCONDITIONAL   97
SECTION 10.05. REINSTATEMENT   97 SECTION 10.06. PAYMENTS   97

  

3

--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

  Page       SCHEDULES:         Schedule 2.01 – Commitments   Schedule 2.06(A) –
Letter of Credit Sublimits   Schedule 2.06(B) – Existing Letter of Credit  
Schedule 3.01 – Subsidiaries   Schedule 3.05 – Properties   Schedule 3.06 –
Litigation   Schedule 6.01 – Existing Indebtedness   Schedule 6.02 – Existing
Liens   Schedule 6.04 – Existing Investments   Schedule 9.01 – Administrative
Agent’s Office; Certain Addresses for Notices         EXHIBITS:          
Exhibit A – Form of Assignment and Assumption   Exhibit B – [Intentionally
Omitted]   Exhibit C – Form of Increasing Lender Supplement   Exhibit D – Form
of Augmenting Lender Supplement   Exhibit E – [Intentionally Omitted]   Exhibit
F-1 – Form of Borrowing Subsidiary Agreement   Exhibit F-2 – Form of Borrowing
Subsidiary Termination   Exhibit G – [Intentionally Omitted]   Exhibit H-1 –
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)  
Exhibit H-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)   Exhibit H-3 – Form of U.S. Tax Certificate (Foreign Participants
That Are Partnerships)   Exhibit H-4 – Form of U.S. Tax Certificate (Foreign
Lenders That Are Partnerships)   Exhibit I – Form of Solvency Certificate  

  

4

--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of May 30, 2017, among COACH, INC.,
the FOREIGN SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS
from time to time party hereto, and BANK OF AMERICA, N.A., as Administrative
Agent.

 

WHEREAS, the Borrowers (such term and each other capitalized term used and not
otherwise defined herein having the meaning assigned to it in Section 1.01), the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
thereunder, are currently party to the Credit Agreement, dated as of June 18,
2012 (as amended and restated on March 18, 2015) (and as further amended,
supplemented or otherwise modified prior to the Effective Date, the “Existing
Credit Agreement”);

 

WHEREAS, the Company, directly or indirectly through Merger Sub, intends to
acquire (the “Acquisition”) the Acquired Business through (i) the purchase of
shares of the common stock of the Acquired Business by Merger Sub in the Offer
and (ii) on the Closing Date, promptly following the closing of the Offer,
consummating the merger (the “Merger”) of Merger Sub with and into the Acquired
Business pursuant to Section 251(h) of the Delaware General Corporation Law,
with the Acquired Business surviving such Merger as the Company’s direct or
indirect wholly-owned subsidiary;

 

WHEREAS, in connection with the Acquisition, the Borrowers, the Lenders party
hereto and the Administrative Agent have entered into this Agreement in order to
provide for (i) a $900,000,000 revolving loan credit facility to replace the
revolving credit loan facility in the Existing Credit Agreement as of the
Effective Date and to be used for general corporate purposes, and (ii) (a) an
$800,000,000 six-month term loan credit facility and (b) a $300,000,000
three-year term loan credit facility, in each case to be used on the Closing
Date to fund a portion of the consideration for the Acquisition and to pay the
costs and expenses incurred in connection therewith;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

 

ARTICLE I

Definitions

 

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Acquired Business” means Kate Spade & Company, a Delaware corporation.

 

“Acquired Business Revolving Facility” has the meaning assigned to “Revolving
Facility” in the Acquisition Agreement.

 

“Acquired Rights” has the meaning assigned to such term in the definition of
“Consolidated EBITDAR”.

 

“Acquisition” has the meaning assigned to such term in the recitals.

--------------------------------------------------------------------------------

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of May
7, 2017 (as amended, modified, supplemented or waived solely in accordance with
Section 4.04(b)), by and among the Company, Merger Sub and the Acquired
Business.

 

“Acquisition Agreement Representations” means the representations made by or
with respect to the Acquired Business and its subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that the Company has (or a subsidiary of its has) the right to terminate
its obligations under the Acquisition Agreement, or to decline to consummate the
Acquisition pursuant to the Acquisition Agreement, as a result of a breach of
such representations in the Acquisition Agreement.

 

“Act” has the meaning assigned to such term in Section 9.13.

 

“Additional Commitment Lender” has the meaning assigned to such term in Section
2.25(d).

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Bank of America, N.A. (including its branches and
affiliates), in its capacity as administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Japanese Yen and (v) any other currency (x) that is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars, (y) for which a LIBOR Screen Rate is available in the
Administrative Agent’s reasonable determination and (z) that is reasonably
acceptable to the Administrative Agent and each of the Revolving Lenders.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in Dollars on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1% and, if the Alternate Base
Rate is less than zero, such rate shall be deemed to be zero for purposes of
this Agreement, provided that, for the avoidance of doubt, the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors expressly set forth
therein. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

2

--------------------------------------------------------------------------------

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Maturity Date” has the meaning assigned to such term in Section
2.25(a).

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.24 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation and (b)
with respect to the Term Loans (or, if applicable, any Tranche of Term Loans), a
percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Term Loans (or Tranche of Terms Loans, if
applicable) and the denominator of which is the aggregate outstanding principal
amount of the Term Loans (or Tranche of Terms Loans, if applicable) of all Term
Lenders.

 

“Applicable Period” has the meaning assigned to such term in the definition of
“Applicable Rate”.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder or with
respect to any Commercial Letter of Credit, as the case may be, the applicable
rate per annum set forth below under the caption “Eurocurrency Spread”, “ABR
Spread”, “Commitment Fee Rate” or “Commercial Letter of Credit Rate”, as the
case may be, based upon the Leverage Ratio applicable on such date:

 

in the case of any Term Loans hereunder:

 

  Leverage Ratio: Eurocurrency
Spread

ABR
Spread

Commitment
Fee Rate

Category 1:



< 1.25 to 1.00 0.875% 0% 0.075% Category 2: > 1.25 to 1.00 but <
2.00 to 1.00 1.00% 0% 0.09% Category 3: > 2.00 to 1.00 but <
2.75 to 1.00 1.125% 0.125% 0.125% Category 4: > 2.75 to 1.00 but <
3.50 to 1.00 1.25% 0.25% 0.15%

Category 5:



> 3.50 to 1.00 1.375% 0.375% 0.175%

 



3

--------------------------------------------------------------------------------

  

and, in the case of any Revolving Loans or Letters of Credit hereunder:

 

 

Leverage Ratio:
Eurocurrency Spread


ABR
Spread

Commercial
Letter of Credit
Rate
Commitment
Fee Rate

Category 1:

< 1.25 to 1.00 0.80% 0% 0.3625% 0.075% Category 2: > 1.25 to 1.00 but <
2.00 to 1.00 0.91% 0% 0.41% 0.09% Category 3: > 2.00 to 1.00 but <
2.75 to 1.00 1.00% 0% 0.4375% 0.125% Category 4: > 2.75 to 1.00 but <
3.50 to 1.00 1.10% 0.10% 0.475% 0.15%

Category 5:

> 3.50 to 1.00 1.20% 0.20% 0.5125% 0.175%

  

For purposes of the foregoing,

 

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change);

 

(iii) notwithstanding the foregoing, (A) for purposes of the Revolving Loans
only, Category 3 shall be deemed to be applicable until the Administrative Agent
has received the Borrower’s first compliance certificate pursuant to clause (c)
of Section 5.01 after the date hereof and (B) for purposes of the Term Loans
only, Category 5 shall be deemed to be applicable until the Administrative
Agent’s receipt of the applicable Financials for the Company’s second full
fiscal quarter ending after the Closing Date and adjustments to the Category
then in effect shall thereafter be effected in accordance with the preceding
paragraphs; and

 

(iv) in the event that any compliance certificate delivered pursuant to Section
5.01(c) is determined to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (a) the Company shall promptly (and in any event within five
Business Days) following such determination deliver to the Administrative Agent
a corrected compliance certificate required by Section 5.01(c) for such
Applicable Period, (b) the Applicable Rate for such Applicable Period shall be
determined as if the Leverage Ratio were determined based on the amounts set
forth in such correct compliance certificate and (c) the Company shall promptly
(and in any event within ten Business Days) following delivery of such corrected
compliance certificate pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Rate for such Applicable
Period.

4

--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or arranged by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including an electronic documentation form
generated by use of an electronic platform) approved by the Administrative
Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or managing members of such
Person, (iii) in the case of any partnership, the board of directors of the
general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.

 

“Borrower” means the Company or any Foreign Subsidiary Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Term Loan of the same
Type and in the same Tranche, made, converted or continued on the same date and,
in the case of Eurocurrency Loans, as to which a single Interest Period is in
effect or (c) a Swingline Loan.

5

--------------------------------------------------------------------------------

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

 

“Bridge Commitment Letter” means that certain Commitment Letter dated as of May
7, 2017 among the Company, Bank of America, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated that pertains to a $2,100,000,000 unsecured bridge
term loan credit facility for the Company to use in connection with the
Acquisition.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that
Capital Lease Obligations shall not include any obligations of any Person to pay
rent or other amounts under any lease (or other arrangement conveying the right
to use) of real or personal property, or a combination thereof, which
obligations would be required to be classified and accounted for as an operating
lease under GAAP as in effect on the Effective Date.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the Board of Directors of the Company by
Persons who are not Continuing Directors; or (c) the Company ceases to own,
directly or indirectly, and Control 100% (other than directors’ qualifying
shares) of the ordinary voting and economic power of any Foreign Subsidiary
Borrower.

 

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

6

--------------------------------------------------------------------------------

“Charges” has the meaning assigned to such term in Section 9.15.

 

“Class”, (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Swingline Loans and (b) when used in reference to any Lender, refers to
whether such Lender is a Revolving Lender or a Term Lender.

 

“Closing Date” means the first date on which the Acquisition is consummated and
the conditions specified in Section 4.04 are satisfied (or waived in accordance
with Section 9.02).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Co-Documentation Agent” means each of Citibank, N.A., TD Bank, N.A., U.S. Bank,
N.A. and Wells Fargo Bank, N.A. in its capacity as co-documentation agent for
the credit facilities evidenced by this Agreement.

 

“Commercial Letter of Credit” means a commercial documentary letter of credit
issued pursuant to this Agreement by any Issuing Bank for the purchase of goods
in the ordinary course of business.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Company” means Coach, Inc., a Maryland corporation.

 

“Company Material Adverse Effect” has the meaning assigned to such term in the
Acquisition Agreement.

 

“Computation Date” is defined in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

7

--------------------------------------------------------------------------------

“Consolidated EBITDAR” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e)(i) any extraordinary or
non-recurring costs, expenses or losses paid in cash during such period in an
aggregate amount not to exceed $100,000,000 during the term of this Agreement
and (ii) any extraordinary or non-recurring non-cash expenses or losses
(including any noncash impairment of assets, and, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business and including non-cash charges arising from the application
of Statement of Financial Accounting Standards No. 142 (or the corresponding
Accounting Standards Codification Topic, as applicable)), (f) non-cash expenses
related to stock based compensation and (g) Consolidated Lease Expense and
minus, (x) to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) interest income, (ii) any extraordinary
or non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business) and (iii) income tax credits (to the extent not netted from income tax
expense) and (y) any cash payments made during such period in respect of items
described in clauses (e) and (f) above subsequent to the fiscal quarter in which
the relevant noncash expenses or losses were reflected as a charge in the
statement of Consolidated Net Income, all as determined on a consolidated basis
in accordance with GAAP.

 

For the purposes of calculating Consolidated EBITDAR for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Leverage Ratio, (i) if at any time during such Reference
Period the Company or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDAR for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDAR (if positive) attributable to the property
that is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDAR (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDAR for such Reference Period shall be calculated
after giving pro forma effect thereto (taking into account (A) such cost savings
as may be determined by the Company in a manner consistent with the evaluation
performed by the Company in deciding to make such Material Acquisition, as
presented to the Company’s Board of Directors, provided that the Company may
take into account such cost savings only if it in good faith determines on the
date of calculation that it is reasonable to expect that such cost savings will
be implemented within 120 days following the date of such Material Acquisition
(or in the case of any calculation made subsequent to such 120th day, that such
cost savings have, in fact, been implemented) and (B) all transactions that are
directly related to such Material Acquisition and are entered into in connection
and substantially contemporaneously therewith) as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all of a business or operating unit of a business, (ii) all or
substantially all of the common stock or other Equity Interests of a Person or
(iii) in any case where clauses (i) and (ii) above are inapplicable, the rights
of any licensee (including by means of the termination of such licensee’s rights
under such license) under a trademark license to such licensee from the Company
or any of its Affiliates (the “Acquired Rights”), and (b) involves the payment
of consideration by the Company and its Subsidiaries in excess of $50,000,000;
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Company or any of its
Subsidiaries in excess of $50,000,000. In making any calculation pursuant to
this paragraph with respect to a Material Acquisition of a Person, business or
rights for which quarterly financial statements are not available, the Company
shall base such calculation on the financial statements of such Person, business
or rights for the then most recently completed period of twelve consecutive
calendar months for which such financial statements are available and shall deem
the contribution of such Person, business or rights to Consolidated EBITDAR for
the period from the beginning of the applicable Reference Period to the date of
such Material Acquisition to be equal to the product of (x) the number of days
in such period divided by 365 multiplied by (y) the amount of Consolidated
EBITDAR of such Person, business or rights for the twelve-month period referred
to above (calculated on the basis set forth in this definition). In making any
calculation pursuant to this paragraph in connection with an acquisition of
Acquired Rights to be followed by the granting of a new license of such Acquired
Rights (or any rights derivative therefrom), effect may be given to such grant
of such new license (as if it had occurred on the date of such acquisition) if,
and only if, the Company in good faith determines on the date of such
calculation that it is reasonable to expect that such grant will be completed
within 120 days following the date of such acquisition (or in the case of any
calculation made subsequent to such 120th day, that such grant has, in fact,
been completed).

8

--------------------------------------------------------------------------------

“Consolidated Lease Expense” means, for any period, the aggregate amount of
fixed and contingent rentals payable by the Company and its Subsidiaries for
such period with respect to leases of real and personal property, determined on
a consolidated basis in accordance with GAAP; provided that payments in respect
of Capital Lease Obligations shall not constitute Consolidated Lease Expense.

 

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

 

“Consolidated Net Worth” means as of any date of determination thereof, the
excess of (a) the aggregate consolidated net book value of the assets of the
Company and its Subsidiaries after all appropriate adjustments in accordance
with GAAP (including, without limitation, reserves for doubtful receivables,
obsolescence, depreciation and amortization) over (b) all of the aggregate
liabilities of the Company and its Subsidiaries, including all items which, in
accordance with GAAP, would be included on the liability side of the balance
sheet (other than Equity Interests, treasury stock, capital surplus and retained
earnings), in each case determined on a consolidated basis (after eliminating
all inter-company items) in accordance with GAAP; provided, however, that in
calculating Consolidated Net Worth the effects of Accounting Standards
Codification Topic 350 shall be disregarded.

 

“Consolidated Total Indebtedness” means at any time, the aggregate Indebtedness
of the Company and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with GAAP; provided that Indebtedness incurred in
connection with the ownership, development, leasing, acquisition, construction
or improvement of the Corporate Headquarters shall be excluded from Consolidated
Total Indebtedness to the extent such Indebtedness is without recourse to the
Company or any Subsidiary.

 

“Continuing Director” means (a) any member of the Board of Directors of the
Company who was a member of the Board of Directors of the Company on the date of
this Agreement and (b) any individual who becomes a member of the Board of
Directors of the Company after the Effective Date if such individual was
appointed, elected or nominated for election by the Board of Directors of the
Company with the affirmative vote of at least a majority of the directors then
still in office.

9

--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Corporate Headquarters” means any direct or indirect legal, beneficial or
equitable interest in any corporate headquarters or any direct or indirect
legal, beneficial or equitable interest in the Hudson Yards Development.

 

“Co-Syndication Agent” means each of JPMorgan Chase Bank, N.A. and HSBC Bank
USA, National Association in its capacity as co-syndication agent for the credit
facilities evidenced by this Agreement.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

 

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event or a Bail-In Action.

 

“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

10

--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Payment Office” of the Administrative Agent shall mean the office,
branch, affiliate or correspondent bank of the Administrative Agent for payments
in Dollars as specified from time to time by the Administrative Agent to the
Company and each Lender.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a Parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its Parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02), which date is
May 30, 2017.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, SyndTrak and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or any Issuing Bank and any of their respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

 

“Eligible Foreign Subsidiary” means (i) any Foreign Subsidiary organized under
the laws of Luxembourg and (ii) any other Foreign Subsidiary that is approved
from time to time by the Administrative Agent and the Lenders; it being
understood that with respect to this clause (ii), a Lender shall be deemed to
have acted reasonably in withholding its consent if (a) it is unlawful for such
Lender to make Loans under this Agreement to the proposed Foreign Subsidiary,
(b) such Lender cannot or has not determined that it is lawful to do so, (c) the
making of a Loan to the proposed Foreign Subsidiary would reasonably be expected
to subject such Lender to material adverse tax consequences, (d) such Lender is
required or has determined that it is prudent to register or file in the
jurisdiction of formation or organization of the proposed Foreign Subsidiary and
it does not wish to do so or (e) such Lender is restricted by operational or
administrative procedures or other applicable internal policies from extending
credit under this Agreement to Persons in the jurisdiction in which such Foreign
Subsidiary is located.

11

--------------------------------------------------------------------------------

“Embargoed Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive embargo under any Sanctions (as of
the Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria, which list
may be amended from time to time).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any Reportable Event; (b) a determination that any Plan
is, or is expected to be, in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (c) the failure of any Borrower or any
ERISA Affiliate to make by its due date a required installment under Section
430(j) of the Code with respect to any Plan or the failure by any Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived;
(d) the filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (e) the receipt by any Borrower or any ERISA Affiliate from the PBGC
of any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan, or the incurrence by any Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, including but not limited to the imposition of any Lien
in favor of the PBGC or any Plan; (f) the cessation of operations at a facility
of the Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (g) the receipt by any Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or the incurrence by any Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by any Borrower or any ERISA Affiliate of
any determination that a Multiemployer Plan is, or is expected to be, Insolvent,
terminated (within the meaning of Section 4041A of ERISA), or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (i) the failure by any Borrower or any of its ERISA Affiliates to
make when due any required contribution to a Multiemployer Plan pursuant to
Sections 431 or 432 of the Code or any installment payment with respect to
Withdrawal Liability under Section 4201 of ERISA; or (j) any Foreign Plan Event.

12

--------------------------------------------------------------------------------

“euro” and/or “EUR” means the single currency of the Participating Member
States.

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate determined by the Administrative Agent or the Issuing Bank, as applicable,
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the Issuing Bank
may obtain such exchange rate from another financial institution designated by
the Administrative Agent or the Issuing Bank if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that the Issuing Bank may use such
exchange rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in a Foreign Currency.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f), and (d)
any withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” is defined in the recitals hereof.

13

--------------------------------------------------------------------------------

“Existing Letters of Credit” means the Letters of Credit heretofore issued
pursuant to the Existing Credit Agreement and described on Schedule 2.06(B).

 

“Existing Maturity Date” has the meaning assigned to such term in Section
2.25(a).

 

“Extending Lender” has the meaning assigned to such term in Section 2.25(b).

 

“Extension Date” has the meaning assigned to such term in Section 2.25(a).

 

“Facilities Commitment Letter” means that certain Facilities Commitment Letter
dated as of May 7, 2017 among the Company, Bank of America, N.A. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated that pertains to the credit
facilities that are the subject of this Agreement.

 

“Facilities Fee Letter” means that certain Facilities Fee Letter dated as of May
7, 2017 among the Company, Bank of America, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated that pertains to the credit facilities that are the
subject of this Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities entered into in connection with the
implementation of the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System on such
day, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, provided that (a) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America, N.A. on such day on such transactions as
determined by the Administrative Agent; provided, further, that if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or assistant treasurer of the Company.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

“Fiscal Quarter” means with respect to the Company and its Subsidiaries, and
with respect to any Fiscal Year, (a) each of the quarterly periods ending 13
calendar weeks, 26 calendar weeks, 39 calendar weeks and 52 or 53 calendar
weeks, as the case may be, after the end of the prior Fiscal Year or (b) such
other quarterly periods as the Company shall adopt after giving prior written
notice thereof to the Lenders.

 

“Fiscal Year” means with respect to the Company and its Subsidiaries, (a) the
52- or 53-week annual period, as the case may be, ending on the Saturday nearest
to June 30 of each calendar year or (b) such other fiscal year as the Company
shall adopt with the prior written consent of the Required Lenders (which
consent shall not be unreasonably withheld). Any designation of a particular
Fiscal Year by reference to a calendar year shall mean the Fiscal Year ending
during such calendar year.

14

--------------------------------------------------------------------------------

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Plan” means any employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to United
States law and is maintained or contributed to by any Borrower or any ERISA
Affiliate.

 

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the receipt of a notice by a Governmental Authority
relating to the intention to terminate any such Foreign Plan or to appoint a
trustee or similar official to administer any such Foreign Plan, or alleging the
insolvency of any such Foreign Plan, (c) the incurrence of any liability under
applicable law on account of the complete or partial termination of such Foreign
Plan or the complete or partial withdrawal of any participating employer
therein, (d) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Plan, (e) the failure to register
or loss of good standing with applicable regulatory authorities of any such
Foreign Plan required to be registered, or (f) the failure of any Foreign Plan
to comply with any material provisions of applicable law and regulations or with
the material terms of such Foreign Plan.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that becomes
a Foreign Subsidiary Borrower pursuant to Section 2.23 and that has not ceased
to be a Foreign Subsidiary Borrower pursuant to such Section.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

15

--------------------------------------------------------------------------------

“Ground Lease” has the meaning assigned to such term in the definition of
“Hudson Yards Development”.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. For purposes of all
calculations provided for in this Agreement, the amount of any Guarantee of any
guarantor shall be deemed to be the lower of (x) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (y) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hudson Yards Development” means (a) that certain Agreement of Severed Parcel
Lease (Eastern Rail Yard Section of the John D. Caemmerer West Side Yard) (the
“Ground Lease”), dated as of April 10, 2013, between the Metropolitan
Transportation Authority and Legacy Yards Tenant LLC (“Legacy Yards Tenant”);
(b) any improvements now or hereafter located on the land demised pursuant to
the Ground Lease, including, but not limited to, that certain commercial
building to be built thereon and any condominium units or common areas that may
be created therein and thereon; and/or (c) Legacy Yards Tenant.

 

“ICC” has the meaning assigned to such term in the definition of UCP.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

16

--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business and any earnout obligations
or similar deferred or contingent purchase price obligations not overdue, which
are being contested in good faith or which do not appear as a liability on a
balance sheet of such Person incurred in connection with any acquisition of
property or series of related acquisitions of property that constitutes (i)
assets comprising all or substantially all of a business or operating unit of a
business, (ii) all or substantially all of the common stock or other Equity
Interests of a Person or (iii) in any case where clauses (i) and (ii) above are
inapplicable, the Acquired Rights), (e) all Indebtedness of others secured by
any Lien on property owned or acquired by such Person (to the extent of such
Person’s interest in such property), whether or not the Indebtedness secured
thereby has been assumed, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all payment
and performance obligations of every kind, nature and description of such Person
under or in connection with Swap Agreements. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For purposes of
all calculations provided for in this Agreement, there shall be disregarded any
Guarantee of any Person in respect of any Indebtedness of any other Person with
which the accounts of such first Person are then required to be consolidated in
accordance with GAAP. For the avoidance of doubt, any amounts available and not
drawn under the Commitments shall be deemed not to be Indebtedness and
“Indebtedness” shall not include the obligations of any Person to pay rent or
other amounts under any lease (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations would be
required to be classified and accounted for as an operating lease under GAAP as
in effect on the Effective Date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Company, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Information Memorandum” means the Confidential Information Memorandum dated May
2017 relating to the Company and the Transactions.

 

“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each March, June, September and
December and the applicable Maturity Date, (b) with respect to any Eurocurrency
Loan, the last Business Day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurocurrency Borrowing with
an Interest Period of more than three months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three months’
duration after the first Business Day of such Interest Period and the applicable
Maturity Date and (c) with respect to any Swingline Loan, the day that such Loan
is required to be repaid and the Revolving Credit Maturity Date; provided that
if any Interest Payment Date would be a day other than a Business Day, such
Interest Payment Date would be the next succeeding Business Day.

17

--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week, one, two, three or six
months (or, if acceptable to all Lenders, such other period that is twelve
months or less) thereafter, as the applicable Borrower (or the Company on behalf
of the applicable Borrower) may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period, (iii) no Interest Period shall extend
beyond the Maturity Date and (iv) Interest Periods of one week shall only be
available for Loans denominated in Dollars. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of Equity Interests or other securities of, or
any assets constituting a business unit of, any other Person, or any direct or
indirect loan, advance or capital contribution by such Person to any other
Person. In computing the amount involved in any Investment at the time
outstanding, (a) undistributed earnings of, and unpaid interest accrued in
respect of Indebtedness owing by, such other Person shall not be included, (b)
there shall not be deducted from the amounts invested in such other Person any
amounts received as earnings (in the form of dividends, interest or otherwise)
on such Investment or as loans from such other Person and (c) unrealized
increases or decreases in value, or write-ups, write-downs or writeoffs, of
Investments in such other Person shall be disregarded.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means (a) in respect of Standby Letters of Credit, Bank of
America, N.A., JPMorgan Chase Bank, N.A., HSBC Bank USA, National Association
and each other Lender designated by the Company as an “Issuing Bank” in respect
of Standby Letters of Credit hereunder that has agreed to such designation (and
is reasonably acceptable to the Administrative Agent) and (b) in respect of
Commercial Letters of Credit, Bank of America, N.A. and each other Lender
designated by the Company as an “Issuing Bank” in respect of Commercial Letters
of Credit hereunder that has agreed to such designation (and is reasonably
acceptable to the Administrative Agent), each in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates, including foreign Affiliates,
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Japanese Yen” or “JPY” means the lawful currency of Japan.

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

18

--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lead Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, JPMorgan Chase Bank, N.A. and HSBC Bank USA, National Association
in its capacity as a joint lead arranger and joint bookrunner with respect to
the credit facilities provided for under this Agreement.

 

“Legacy Yards Tenant” has the meaning assigned to such term in the definition of
“Hudson Yards Development”.

 

“Lender Notice Date” has the meaning assigned to such term in Section 2.25(b).

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit, including the Existing Letters of Credit.

 

“Letter of Credit Sublimit” means (a) with respect to each Issuing Bank in
respect of Standby Letters of Credit, the Dollar Amount set forth opposite its
name on Schedule 2.06(A) hereto and (b) with respect to each Issuing Bank in
respect of Commercial Letters of Credit, the Dollar Amount set forth opposite
its name on Schedule 2.06(A) hereto, in each case as such Dollar Amount may be
adjusted from time to time pursuant to the terms of this Agreement.

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.07.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London Interbank
Offered Rate (“LIBOR”), or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) (in such case,
the “LIBOR Screen Rate”) at or about 11:00 a.m. (London time) on the Quotation
Day, for deposits in the relevant currency, with a term equivalent to such
Interest Period; provided that to the extent a comparable or successor rate is
approved by the Administrative Agent in connection with any rate set forth in
this definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that if the LIBOR Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
It is understood and agreed that all of the terms and conditions of this
definition of “LIBO Rate” shall be subject to Section 2.14.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

19

--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any promissory notes issued pursuant to
Section 2.10(e) and any Letter of Credit applications now or hereafter executed
by or on behalf of any Borrower and delivered to the Administrative Agent or any
Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

 

“Luxembourg” means the Grand Duchy of Luxembourg.

 

“Luxembourg Domiciliation Law” shall mean the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation of companies.

 

“Material Acquisition” has the meaning assigned to such term in the definition
of “Consolidated EBITDAR”.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Company and the Subsidiaries
taken as a whole or (b) the rights and remedies, taken as a whole, of the
Administrative Agent and the Lenders under the Loan Documents.

 

“Material Disposition” has the meaning assigned to such term in the definition
of “Consolidated EBITDAR”.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of any one or more of the Company and its Subsidiaries in an aggregate
principal amount exceeding $75,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

 

“Maturity Date” means either the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as the case may be.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.15.

20

--------------------------------------------------------------------------------

“Merger” has the meaning assigned to such term in the recitals.

 

“Merger Sub” means Chelsea Merger Sub Inc., a Delaware corporation and a
wholly-owned subsidiary of the Company.

 

“Minimum Tender Condition” has the meaning assigned to such term in the
Acquisition Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

 

“Non-Extending Lender” has the meaning assigned to such term in Section 2.25(b).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
to the Lenders or any of their Affiliates in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Offer” has the meaning assigned to such term in the Acquisition Agreement.

 

“Offer Consideration” has the meaning the meaning assigned to such term in the
Acquisition Agreement.

 

“Original Currency” has the meaning assigned to such term in Section 2.18(a).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

21

--------------------------------------------------------------------------------

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any acquisition (in one transaction or a series of
related transactions) by the Company or any Subsidiary, on or after the
Effective Date (whether effected through a purchase of Equity Interests or
assets or through a merger, consolidation or amalgamation), of (i) another
Person including the equity interest of any Person in which the Company or any
Subsidiary owns an equity interest, (ii) the assets constituting all or
substantially all of a business or operating business unit of another Person or
(iii) in any case where clauses (i) and (ii) above are inapplicable, the rights
of any licensee (including by means of the termination of such license’s rights
under such license) under a trademark license to such licensee from the Company
or any of its Affiliates; provided that (a) the assets so acquired or, as the
case may be, the assets of the Person so acquired shall be in a Related Line of
Business, (b) no Event of Default shall have occurred and be continuing at the
time thereof or would result therefrom, (c) such acquisition shall be effected
in such manner so that the acquired Equity Interests, assets or rights are owned
either by the Company or a Subsidiary and, if effected by merger, consolidation
or amalgamation, the continuing, surviving or resulting entity shall be the
Company or a Subsidiary, provided that, nothing in this clause shall be deemed
to limit the ability of the Company or any Subsidiary to grant to a different
licensee any acquired license rights described in clause (iii) above (or any
rights derivative therefrom) and (d) the Company and its Subsidiaries shall be
in compliance, on a pro forma basis after giving effect to such acquisition,
with the covenant contained in Section 6.07 recomputed as at the last day of the
most recently ended fiscal quarter of the Company for which financial statements
are available, as if such acquisition had occurred on the first day of each
relevant period for testing such compliance.

 

“Permitted Assignee” means such Persons (i) the Company has identified to the
Administrative Agent in writing on or prior to May 7, 2017 with respect to this
Agreement and (ii) that constitute lenders under the Existing Credit Agreement
immediately prior to the Effective Date.

22

--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for Taxes and duties, assessments, governmental charges
or levies that are not yet due or are being contested in compliance with Section
5.04;

 

(b) landlords, carriers’, warehousemen’s, mechanics’, shippers’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 45 days
or are being contested in compliance with Section 5.04;

 

(c) pledges and deposits made in connection with workers’ compensation,
unemployment insurance, old age pensions and other social security laws or
regulations, and pledges and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements;

 

(d) Liens, pledges and deposits to secure the performance of tenders, bids,
trade contracts, leases, public or statutory obligations, warranty requirements,
customs, surety and appeal bonds, bonds posted in connection with actions, suits
or proceedings, performance and bid bonds and other obligations of a like
nature, in each case in the ordinary course of business;

 

(e) Liens incurred in the ordinary course of business in connection with the
sale, lease, transfer or other disposition of any credit card receivables of the
Company or any of its Subsidiaries;

 

(f) judgment, attachment or other similar liens in respect of judgments that do
not constitute an Event of Default under clause (k) of Article VII;

 

(g) easements, zoning restrictions, restrictive covenants, encroachments,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and

 

(h) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Permitted Investments;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are directly and fully guaranteed or insured by, the United States of America
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), any Participating Member
State, the United Kingdom or Japan;

 

(b) investments in commercial paper having, at such date of acquisition, a
credit rating of at least A-2 from S&P or P-2 from Moody’s;

 

(c) investments in demand deposits, certificates of deposit, eurocurrency time
deposits, banker’s acceptances and time deposits issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any Lender
or any commercial bank which has a combined capital and surplus and undivided
profits of not less than $100,000,000;

23

--------------------------------------------------------------------------------

(d) repurchase agreements with a term of not more than 180 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above;

 

(e) securities with maturities of three years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States or by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth or territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated, at such
date of acquisition, at least A- by S&P or A3 by Moody’s;

 

(f) securities with maturities of three years or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;

 

(g) shares of money market funds that (i) comply with the criteria set forth in
(a) Securities and Exchange Commission Rule 2a-7 under the Investment Company
Act of 1940, as amended or (b) Securities and Exchange Commission Rule 3c-7
under the Investment Company Act of 1940, as amended and (ii) have portfolio
assets of at least (x) in the case of funds that invest exclusively in assets
satisfying the requirements of clause (a) of this definition, $250,000,000 and
(y) in all other cases, $500,000,000;

 

(h) in the case of investments by any Foreign Subsidiary, obligations of a
credit quality and maturity comparable to that of the items referred to in
clauses (a) through (g) above that are available in local markets;

 

(i) corporate debt obligations with a Moody’s rating of at least Baa3 or an S&P
rating of at least BBB-, or their equivalent, as follows: (i) corporate notes
and bonds and (ii) medium term notes; and

 

(j) mutual funds which invest primarily in the securities described in clauses
(a) through (d) above.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (within the meaning of Section
3(2) of ERISA, but not including any Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” (as defined in Section 3(5) of ERISA).

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Prepayment Notice” has the meaning assigned to such term in Section 2.11(a).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America, N.A. as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

24

--------------------------------------------------------------------------------

“Priority Indebtedness” means (a) Indebtedness of the Company or any Subsidiary
(other than that described in Section 6.01(e)) secured by any Lien on any
asset(s) of the Company or any Subsidiary and (b) Indebtedness of any
Subsidiary, in each case owing to a Person other than the Company or any
Subsidiary.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two Business Days prior to the commencement of such Interest Period
(unless, in each case, market practice differs in the relevant market where the
LIBO Rate for such currency is to be determined, in which case the Quotation Day
will be determined by the Administrative Agent in accordance with market
practice in such market (and if quotations would normally be given on more than
one day, then the Quotation Day will be the last of those days)).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

 

“Reference Period” has the meaning assigned to such term in the definition of
“Consolidated EBITDAR”.

 

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

 

“Related Line of Business” means: (a) any line of business in which the Company
or any of its Subsidiaries is engaged as of, or immediately prior to, the
Effective Date, (b) any wholesale, retail or other distribution of products or
services under any domestic or foreign patent, trademark, service mark, trade
name, copyright or license or (c) any similar, ancillary or related business and
any business which provides a service and/or supplies products in connection
with any business described in clause (a) or (b) above.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than those events as to which notice is waived pursuant to DOL Regulation
Section 4043 as in effect on the Effective Date (no matter how such notice
requirement may be changed in the future).

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

 

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Exposures and unused Revolving Commitments representing more
than 50% of the sum of the total Revolving Credit Exposures and unused Revolving
Commitments at such time.

 

“Requirement of Law” means, as to any Person, the Articles or Certificate of
Incorporation and By-Laws, Articles or Certificate of Formation and Operating
Agreement, or Certificate of Partnership or partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

25

--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

 

“Retired Debt” has the meaning assigned to such term in the Acquisition
Agreement.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Credit Maturity
Date and the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the applicable documentation
pursuant to which such Lender shall have assumed its Revolving Commitment
pursuant to the terms hereof, as applicable. The aggregate amount of the
Revolving Lenders’ Revolving Commitments on the Effective Date is $900,000,000.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Credit Maturity Date” means the date that is five years after the
Effective Date, as extended (in the case of each Revolving Lender consenting
thereto) pursuant to Section 2.25; provided, that if the Revolving Credit
Maturity Date would be a day other than a Business Day, such Revolving Credit
Maturity Date shall be the next succeeding Business Day.

 

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

 

“Revolving Loan” means a Loan made by a Revolving Lender pursuant to Section
2.01(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of S&P Global, Inc.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, or any Person owned or controlled by a Person listed on any
such Sanctions-related list, or (b) any Person that is a national of, organized
in or resident in an Embargoed Country.

26

--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Significant Subsidiary” means any Subsidiary that is a “Significant Subsidiary”
as defined in Regulation S-X, part 210.1-02 of Title 17 of the Code of Federal
Regulations.

 

“Solvent” shall mean, with respect to the Company and its Subsidiaries, on a
consolidated basis, after giving effect to the Transactions and the other
transactions contemplated by the Credit Agreement, (i) the sum of the “fair
value” of the assets of the Company and its Subsidiaries, taken as a whole,
exceeds the sum of all debts of the Company and its Subsidiaries, taken as a
whole, as such quoted terms are determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors, (ii) the
“present fair saleable value” of the assets of the Company and its Subsidiaries,
taken as a whole, is greater than the amount that will be required to pay the
probable liability on debts of the Company and its Subsidiaries, taken as a
whole, as such debts become absolute and matured, as such quoted term is
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (iii) the capital of the Company
and its Subsidiaries, taken as a whole, is not unreasonably small in relation to
the business in which they are or are about to become engaged, (iv) the Company
and its Subsidiaries, taken as a whole, do not intend to incur, or believe that
they will incur, debts beyond their ability to pay as they mature and (v) the
Company and its Subsidiaries, taken as a whole, are presently able to pay their
debts as such debts mature. For purposes of clauses (i) through (v) above, (a)
(i) “debt” means liability on a “claim” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, subordinated, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (b) the amount of any contingent, unliquidated and disputed
claim and any claim that has not been reduced to judgment at any time has been
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such liabilities
meet the criteria for accrual under the Financial Accounting Standards Board
Statement of Financial Accounting Standards No. 5).

 

“Specified Representations” shall mean the representations and warranties of the
Company set forth in Section 3.01(a) (with respect to the Company only), 3.02
(with respect to the Loan Documents only), 3.03(b) (with respect to the Loan
Documents only, but excluding “any applicable law or regulation” and “any order
of any Governmental Authority”), 3.03(c) (limited to a material breach of
material debt instruments with an aggregate principal and/or committed amount
equal to or greater than $200,000,000 (pro forma for the Transactions); but
without giving effect to any Material Adverse Effect qualifier thereto), 3.07,
3.11, 3.12 (limited to Defaults and Events of Default under (1) paragraphs (a)
and (b) of Article VII (with respect to the Term Loan Commitments and Term Loans
only) and (2) paragraphs (h) and (i) of Article VII), 3.14 and 3.15.

 

“Standby Letter of Credit” means an irrevocable letter of credit issued pursuant
to this Agreement by an Issuing Bank pursuant to which such Issuing Bank agrees
to make payments in an Agreed Currency in respect of obligations of the Borrower
and/or its Subsidiaries incurred pursuant to contracts made or performances
undertaken or to be undertaken or like matters relating to contracts to which
such Borrower or Subsidiary, as applicable, is or proposes to become a party in
the ordinary course of such Borrower’s or Subsidiary’s business, including, but
not limited to, for insurance purposes and in connection with lease
transactions.

27

--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Obligations” has the meaning assigned to such term in Section
10.01(a).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option, cap or collar agreements or similar
agreement involving, or settled by reference to, one or more interest or
exchange rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Company or the Subsidiaries
shall be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder and its successors in such capacity.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Swingline Loan Notice” has the meaning assigned to such term in Section
2.05(b).

28

--------------------------------------------------------------------------------

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans. For the avoidance of doubt, the
Tranche A-1 Term Lenders and the Tranche A-2 Term Lenders constitute “Term
Lenders” hereunder.

 

“Term Loan Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Term Loan Maturity Date and
the date of termination of the Term Loan Commitment.

 

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment and Assumption or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $1,100,000,000 on the Effective Date. After advancing the Term Loan,
each reference to a Term Lender’s Term Loan Commitment shall refer to that Term
Lender’s Applicable Percentage of the Term Loans. For the avoidance of doubt,
the Tranche A-1 Term Commitments and the Tranche A-2 Term Commitments constitute
“Term Loan Commitments” hereunder.

 

“Term Loan Maturity Date” means (a) in the case of the Tranche A-1 Term Loans,
the date that is six months after the Closing Date and (b) in the case of the
Tranche A-2 Term Loans, the date that is three years after the Closing Date;
provided, that in the case of (a) and (b), if either Term Loan Maturity Date
would be a day other than a Business Day, such Term Loan Maturity Date shall be
the next succeeding Business Day.

 

“Term Loans” means the term loans made by the Term Lenders to the Company
pursuant to Section 2.01(b). For the avoidance of doubt, the Tranche A-1 Term
Loans and the Tranche A-2 Term Loans constitute “Term Loans” hereunder.

 

“Total Assets” means, at any time, the total assets of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

 

“Tranche” means (a) when used with reference to Term Loans, refers to whether
such Loans are Tranche A-1 Term Loans or Tranche A-2 Tranche Loans, (b) when
used with reference to Commitments, refers to whether such Commitments are
Tranche A-1 Term Commitments or Tranche A-2 Term Commitments and (c) when used
with reference to Lenders, refers to whether such Lenders are Tranche A-1 Term
Lenders or Tranche A-2 Term Lenders.

 

“Tranche A-1 Term Commitment” means (a) as to any Tranche A-1 Term Lender, the
aggregate commitment of such Tranche A-1 Term Lender to make Tranche A-1 Term
Loans as set forth on Schedule 2.01 or in the most recent Assignment and
Assumption or other documentation contemplated hereby executed by such Tranche
A-1 Term Lender and (b) as to all Tranche A-1 Term Lenders, the aggregate
commitment of all Tranche A-1 Term Lenders to make Tranche A-1 Term Loans, which
aggregate commitment shall be $800,000,000 on the Effective Date.

29

--------------------------------------------------------------------------------

“Tranche A-1 Term Lender” means, as of any date of determination, each Lender
having a Tranche A-1 Term Commitment or that holds Tranche A-1 Term Loans.

 

“Tranche A-1 Term Loan” means the term loans made by the Tranche A-1 Term
Lenders to the Company pursuant to Section 2.01(b)(1).

 

“Tranche A-2 Term Commitment” means (a) as to any Tranche A-2 Term Lender, the
aggregate commitment of such Tranche A-2 Term Lender to make Tranche A-2 Term
Loans as set forth on Schedule 2.01 or in the most recent Assignment and
Assumption or other documentation contemplated hereby executed by such Tranche
A-2 Term Lender and (b) as to all Tranche A-2 Term Lenders, the aggregate
commitment of all Tranche A-2 Term Lenders to make Tranche A-2 Term Loans, which
aggregate commitment shall be $300,000,000 on the Effective Date.

 

“Tranche A-2 Term Lender” means, as of any date of determination, each Lender
having a Tranche A-2 Term Commitment or that holds Tranche A-2 Term Loans.

 

“Tranche A-2 Term Loan” means the term loans made by the Tranche A-2 Term
Lenders to the Company pursuant to Section 2.01(b)(2).

 

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof (including consummation of
the Acquisition and payment of fees and expenses in connection therewith) and
the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

30

--------------------------------------------------------------------------------

Section 1.02.         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

 

Section 1.03.          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Section 1.04.          Accounting Terms; GAAP; Exchange Rates. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.

31

--------------------------------------------------------------------------------

(b) For purposes of (i) determining the amount of Indebtedness incurred,
outstanding or proposed to be incurred or outstanding under Section 6.01 (but
excluding, for the avoidance of doubt, any calculation of Consolidated Net Worth
or Consolidated EBITDAR), (ii) determining the amount of obligations secured by
Liens incurred, outstanding or proposed to be incurred or outstanding under
Section 6.02, or (iii) determining the amount of Material Indebtedness, the net
assets of a Person or judgments outstanding under paragraphs (f), (g), (h), (i),
(j) or (k) of Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into dollars at the Exchange Rate on the applicable date, provided that no
Default shall arise as a result of any limitation set forth in Dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in Exchange
Rates from those rates applicable at the time or times Indebtedness or
obligations secured by Liens were initially consummated or acquired in reliance
on the exceptions under such Sections.

 

ARTICLE II

 

The Credits

 

Section 2.01.          Commitments. Subject to the terms and conditions set
forth herein, (a) each Revolving Lender (severally and not jointly) agrees to
make Revolving Loans to the Borrowers in Agreed Currencies from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount
of such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment or (ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total Revolving Credit Exposures exceeding the aggregate Revolving
Commitments, and (b)(1) each Tranche A-1 Term Lender with a Tranche A-1 Term
Commitment (severally and not jointly) agrees to make a Tranche A-1 Term Loan to
the Company in Dollars during the Term Loan Availability Period, in an amount up
to such Lender’s Tranche A-1 Term Commitment by making immediately available
funds available to the Administrative Agent’s designated account, not later than
the time specified by the Administrative Agent and (2) each Tranche A-2 Term
Lender with a Tranche A-2 Term Commitment (severally and not jointly) agrees to
make a Tranche A-2 Term Loan to the Company in Dollars during the Term Loan
Availability Period, in an amount up to such Lender’s Tranche A-2 Term
Commitment by making immediately available funds available to the Administrative
Agent’s designated account, not later than the time specified by the
Administrative Agent. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

 

Section 2.02.          Loans and Borrowings. (a) Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type and Tranche made by the applicable Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.05.

 

(b)          Subject to Section 2.14, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
relevant Borrower may request in accordance herewith; provided that each ABR
Loan shall only be made in Dollars. Each Swingline Loan shall be an ABR Loan.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the relevant Borrower to repay
such Loan in accordance with the terms of this Agreement.

32

--------------------------------------------------------------------------------

(c)          At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
JPY10,000,000 or (ii) a Foreign Currency other than Japanese Yen, 100,000 units
of such currency) and not less than $1,000,000 (or, if such Borrowing is
denominated in (i) Japanese Yen, JPY100,000,000 or (ii) a Foreign Currency other
than Japanese Yen, 1,000,000 units of such currency). At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the aggregate Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $500,000 and not less than $500,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of fifteen (15) Eurocurrency Borrowings outstanding.

 

(d)          Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
applicable Maturity Date.

 

Section 2.03.          Requests for Borrowings. To request a Borrowing, the
applicable Borrower, or the Company on behalf of the applicable Borrower, shall
notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request in a form approved by the Administrative
Agent (including any form on an electric platform or electronic transmission
system as shall be approved by the Administrative Agent) and signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower,
promptly followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three (3)
Business Days (in the case of a Eurocurrency Borrowing denominated in Dollars)
or by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by such Borrower, or the Company
on its behalf) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent (including any form on an electric platform or electronic
transmission system as shall be approved by the Administrative Agent) and signed
by the applicable Borrower, or the Company on behalf of the applicable Borrower.
Each such Borrowing Request shall specify the following information in
compliance with Section 2.02:

 

(i)           the name of the applicable Borrower;

 

(ii)          the aggregate amount of the requested Borrowing;

 

(iii)         the date of such Borrowing, which shall be a Business Day;

33

--------------------------------------------------------------------------------

(iv)         whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and whether such Borrowing is a Revolving Borrowing or a Term Loan
Borrowing (and if a Term Loan Borrowing, whether such Borrowing is of Tranche
A-1 Term Loans or Tranche A-2 Term Loans);

 

(v)          in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(vi)         the location and number of the applicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

 

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04.          Determination of Dollar Amounts. The Administrative Agent
will determine the Dollar Amount of:

 

(a)          each Eurocurrency Borrowing as of the date two (2) Business Days
prior to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

 

(b)          the LC Exposure (i) as of the date of each request for the
issuance, amendment, renewal or extension of any Letter of Credit, (ii) in the
case of all Existing Letters of Credit denominated in Foreign Currencies, the
Closing Date, and (iii) such additional dates as the Administrative Agent or the
Issuing Banks shall determine or the Required Lenders shall require; and

 

(c)          all outstanding Credit Events on and as of the last Business Day of
each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

Section 2.05.          Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans in Dollars to the Company from time to time during the Revolving
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $20,000,000 or (ii) the Dollar Amount of the total
Revolving Credit Exposures exceeding the aggregate Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Company may borrow,
prepay and reborrow Swingline Loans.

34

--------------------------------------------------------------------------------

(b)          To request a Swingline Loan, the Company shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy or a
transmission via an electronic platform or electronic transmission system as
shall be approved by the Administrative Agent), not later than 12:00 noon, New
York City time, on the day of a proposed Swingline Loan (such notice, “Swingline
Loan Notice”). Each Swingline Loan Notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any Swingline Loan Notice received from the Company. The Swingline
Lender shall make each Swingline Loan available to the Company by means of a
credit to the general deposit account of the Company with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the relevant
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan. As provided for in Section 2.12(a), Swingline Loans shall only
be available as ABR Loans.

 

(c)          The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Company of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Company (or other party on behalf of
the Company) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.

35

--------------------------------------------------------------------------------

Section 2.06.          Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit in the form of Commercial Letters of Credit or Standby Letters of Credit
denominated in Agreed Currencies for its own account or for the account of any
of its Subsidiaries, in a form reasonably acceptable to the relevant Issuing
Bank, at any time and from time to time during the Revolving Availability
Period; it being understood that every Letter of Credit issued hereunder shall
be an Obligation of a Borrower. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by any Borrower to,
or entered into by any Borrower with, the relevant Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the applicable
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the relevant
Issuing Bank) to the relevant Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by an Issuing Bank,
the applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
applicable Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) subject to Sections
2.04 and 2.11(b), the Dollar Amount of the LC Exposure solely in respect of
Standby Letters of Credit shall not exceed $125,000,000 and (ii) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total Revolving
Credit Exposures shall not exceed the aggregate Revolving Commitments. No
Issuing Bank shall be under any obligation to issue any Letter of Credit if (i)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Bank from issuing the
Letter of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it; or (ii) the
issuance of the Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally or (iii) the issuance of
such Letter of Credit would cause the aggregate Dollar Amount of all Letters of
Credit issued by it to exceed such Issuing Bank’s Letter of Credit Sublimit.

 

(c)          Expiration Date. Each Letter of Credit shall expire (or be subject
to termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Revolving Credit
Maturity Date. For the avoidance of doubt, if the Revolving Credit Maturity Date
shall be extended pursuant to Section 2.25, “Revolving Credit Maturity Date” as
referenced in this clause (c) shall refer to the Revolving Credit Maturity Date
as extended pursuant to Section 2.25; provided that, notwithstanding anything in
this Agreement (including Section 2.25 hereof) or any other Loan Document to the
contrary, the Revolving Credit Maturity Date, as such term is used in reference
to any Issuing Bank or any Letter of Credit issued thereby, may not be extended
without the prior written consent of the relevant Issuing Bank.

36

--------------------------------------------------------------------------------

(d)          Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the relevant Issuing Bank or the Revolving
Lenders, the relevant Issuing Bank hereby grants to each Revolving Lender, and
each Revolving Lender hereby acquires from the relevant Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the relevant Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the applicable Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to any Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)          Reimbursement. If the relevant Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the Dollar Amount equal to such LC Disbursement, calculated as of the date such
Issuing Bank made such LC Disbursement (or if such Issuing Bank shall so elect
in its sole discretion by notice to the applicable Borrower, in such other
Agreed Currency which was paid by such Issuing Bank pursuant to such LC
Disbursement in an amount equal to such LC Disbursement) not later than 12:00
noon, Local Time, on the date that such LC Disbursement is made, if the
applicable Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on such date, or, if such notice has not been received
by such Borrower prior to such time on such date, then not later than 12:00
noon, Local Time, on the Business Day immediately following the day that such
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, if such LC Disbursement is not less than
the Dollar Amount of $500,000, such Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with (i) to the extent such LC Disbursement was made in
Dollars, an ABR Revolving Borrowing or Swingline Loan in Dollars in an amount
equal to such LC Disbursement or (ii) to the extent such LC Disbursement was
made in a Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign
Currency in an amount equal to such LC Disbursement and, in each case, to the
extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan, as applicable. If any Borrower fails to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from such
Borrower in respect thereof and such Revolving Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the applicable Borrower, in the same manner as provided in Section 2.07
with respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from any Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
relevant Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the applicable Borrower of its obligation to
reimburse such LC Disbursement. If any Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, any Issuing Bank or any Revolving Lender to any stamp
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in Dollars, such Borrower shall,
at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or the relevant Revolving Lender
or (y) reimburse each LC Disbursement made in such Foreign Currency in Dollars,
in an amount equal to the Equivalent Amount, calculated using the applicable
Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.

37

--------------------------------------------------------------------------------

(f)          Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, any Borrower’s obligations
hereunder. Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided that the
foregoing shall not be construed to excuse the relevant Issuing Bank from
liability to a Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

38

--------------------------------------------------------------------------------

(g)          Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

 

(h)          Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Revolving
Loans (or in the case such LC Disbursement is denominated in a Foreign Currency,
at the Overnight Foreign Currency Rate for such Agreed Currency plus the then
effective Applicable Rate with respect to Eurocurrency Revolving Loans);
provided that, if such Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Lender to
the extent of such payment.

 

(i)          Replacement of any Issuing Bank. Any Issuing Bank may be replaced
at any time by written agreement among the applicable Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Revolving Lenders of any such
replacement of any Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued by such successor Issuing Bank
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

39

--------------------------------------------------------------------------------

(j)          Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that any Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, such Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to the Dollar Amount of the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that such Borrower is not late in
reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in clause (h) or (i) of Article VII. For
the purposes of this paragraph, the Foreign Currency LC Exposure shall be
calculated using the applicable Exchange Rate on the date notice demanding cash
collateralization is delivered to the applicable Borrower. Each Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.11(b). Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the relevant
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations. If any Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to such Borrower within three (3) Business Days after all
Events of Default have been cured or waived.

 

(k)          Issuing Bank Agreements. Each Issuing Bank agrees that, unless
otherwise requested by the Administrative Agent, such Issuing Bank shall report
in writing to the Administrative Agent (i) on the first Business Day of each
week, the daily activity (set forth by day) in respect of Letters of Credit
during the immediately preceding week, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank pays any amount in respect of one or more drawings under
Letters of Credit, the date of such payment(s) and the amount of such
payment(s), (iv) on any Business Day on which the Borrowers fail to reimburse
any Reimbursement Obligation required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount and currency of such payment
in respect of Letters of Credit and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request.

 

(l)          Existing Letters of Credit. The Existing Letters of Credit shall be
deemed to be a Letter of Credit issued hereunder.

40

--------------------------------------------------------------------------------

(m)        Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the applicable Issuing Bank and the Company when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, no Issuing Bank shall be
responsible to the Company for, and the Issuing Banks’ rights and remedies
against the Company shall not be impaired by, any action or inaction of such
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the law or any order of a jurisdiction where the applicable Issuing
Bank or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

(n)          Letters of Credit of the Acquired Business. On the Closing Date,
the Company may elect to have outstanding standby letters of credit that have
been issued for the account of the Acquired Business deemed to be standby
Letters of Credit issued under this Agreement, subject to the following
conditions: (i) the issuing bank of such letters of credit shall be an Issuing
Bank hereunder and shall have consented in writing to having such letters of
credit deemed Letters of Credit hereunder and (ii) after giving effect to
causing such Acquired Business letters of credit to become Letter of Credit
hereunder, (A) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC
Exposure solely in respect of Standby Letters of Credit shall not exceed
$125,000,000, (B) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total Revolving Credit Exposures shall not exceed the aggregate
Revolving Commitments, and (C) the aggregate Dollar Amount of all Letters of
Credit issued by the applicable Issuing Bank shall not exceed such Issuing
Bank’s Letter of Credit Sublimit. For the avoidance of doubt, any such letters
of credit of the Acquired Business that have been deemed to be Letters of Credit
hereunder, and all corresponding obligations (including reimbursement
obligations), are Obligations of the Company hereunder. In addition, JPMorgan
Chase Bank, N.A., in its capacity as an Issuing Bank, consents to the
application of this Section 2.06(n) to the letters of credit of the Acquired
Business issued by it and listed on Schedule 2.06, subject to the execution by
the Acquired Business and the Company of any additional letter of credit
documentation JPMorgan Chase Bank, N.A. reasonably requires to effect the
foregoing.

 

Section 2.07.          Funding of Borrowings.   (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 1:00 p.m., Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that (i) Term Loans shall be made as provided in Section 2.01(b) and
(ii) Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to (x) an account of
the Company designated by the Company in the applicable Borrowing Request, in
the case of Loans denominated in Dollars and (y) an account of such Borrower in
the relevant jurisdiction and designated by such Borrower in the applicable
Borrowing Request, in the case of Loans denominated in a Foreign Currency;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.

41

--------------------------------------------------------------------------------

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or, in the case of an ABR
Borrowing, prior to the proposed time of any Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and such Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

Section 2.08.          Interest Elections. (a) Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)          To make an election pursuant to this Section, a Borrower, or the
Company on its behalf, shall notify the Administrative Agent of such election
(by telephone or irrevocable written notice in the case of a Borrowing
denominated in Dollars or by irrevocable written notice (via an Interest
Election Request in a form approved by the Administrative Agent and signed by
such Borrower, or the Company on its behalf) in the case of a Borrowing
denominated in a Foreign Currency) by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Borrowing of the
Type and Class resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent (including any form on an electric platform or
electronic transmission system as shall be approved by the Administrative Agent)
and signed by the relevant Borrower, or the Company on its behalf.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under the Class of Commitments pursuant to which such Borrowing was
made.

 

(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

 

(i)          the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

42

--------------------------------------------------------------------------------

(ii )          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period and Agreed Currency to be applicable thereto after giving effect
to such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)          If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.

 

Section 2.09.          Termination and Reduction of Commitments. (a) Unless
previously terminated, (i) the Term Loan Commitments shall terminate in full on
the earliest of (1) the Termination Date (as defined in the Acquisition
Agreement as in effect on May 7, 2017), (2) the closing of the Acquisition
without drawing on the Term Loan Commitments, (3) the Closing Date (after giving
effect to any Borrowing of Term Loans hereunder) and (4) the date that the
Acquisition Agreement is terminated or a public announcement by the Company of
its intention not to proceed with the Acquisition and (ii) the Revolving
Commitments shall terminate in full on the Revolving Credit Maturity Date. The
Company shall deliver the Administrative Agent prompt written notice of any
termination of commitments pursuant to clause (i) of the preceding sentence.

43

--------------------------------------------------------------------------------

(b)          (i)           The Company may at any time terminate, or from time
to time reduce, the Revolving Commitments; provided that (1) each reduction of
the Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (2) the Company shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the Dollar Amount of
the sum of the Revolving Credit Exposures would exceed the aggregate Revolving
Commitments.

 

(ii)          The Company may at any time terminate, or from time to time
reduce, any Tranche of Term Loan Commitments; provided that each reduction of
such Tranche of Term Loan Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.

 

(c)          The Company shall notify the Administrative Agent of any election
to terminate or reduce any Commitments under paragraph (b) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
relevant Lenders of the contents thereof. Each notice delivered by the Company
pursuant to this Section shall be irrevocable; provided that a notice of
termination of any Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities or any
other transaction, in which case such notice may be revoked by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of any
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Revolving Lenders in accordance with their
respective Revolving Commitments.

 

Section 2.10.          Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Revolving Lender the then unpaid principal amount of each
Revolving Loan made to such Borrower on the Revolving Credit Maturity Date in
the currency of such Loan and (ii) in the case of the Company, to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Revolving Credit Maturity Date and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month and is at least two
(2) Business Days after such Swingline Loan is made; provided that on each date
that a Revolving Borrowing is made, the Company shall repay all Swingline Loans
then outstanding.

 

To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Company on the applicable Term Loan Maturity Date.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Tranche (if
applicable), Agreed Currency and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

44

--------------------------------------------------------------------------------

(d)          The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be primafacie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e)          Any Lender may request, through the Administrative Agent, that
Loans made by it to any Borrower be evidenced by a promissory note. In such
event, the relevant Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if any such promissory note
is a registered note, to such payee and its registered assigns).

 

Section 2.11.          Prepayment of Loans.

 

(a)          Any Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11(a). The applicable Borrower,
or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone or electronic communication, if arrangements for
doing so have been approved by the Administrative Agent) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., Local Time, three (3) Business Days (in the case of a
Eurocurrency Borrowing denominated in Dollars) or four (4) Business Days (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency), in each
case before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment (such notice,
“Prepayment Notice”). Each Prepayment Notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a Prepayment Notice is given in
connection with a conditional notice of termination of any Commitments as
contemplated by Section 2.09, then such Prepayment Notice may be revoked if such
notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the relevant Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Revolving Borrowing and each voluntary
prepayment of a Term Loan Borrowing shall be applied ratably to the Term Loans
included in the prepaid Term Loan Borrowing in such order of application as
directed by the Company. Prepayments shall be accompanied by (i) accrued
interest to the extent required by Section 2.13 and (ii) break funding payments
pursuant to Section 2.16 (if any).

 

(b)          If at any time, (i) other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal Dollar Amount of all
of the Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) exceeds the aggregate Revolving
Commitments or (ii) solely as a result of fluctuations in currency exchange
rates, the sum of the aggregate principal Dollar Amount of all of the Revolving
Credit Exposures (so calculated) exceeds 105% of the aggregate Revolving
Commitments, the Borrowers shall in each case immediately repay Revolving
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) to be less than or equal to the
aggregate Revolving Commitments.

45

--------------------------------------------------------------------------------

Section 2.12.          Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Rate on the aggregate Revolving Commitment (whether
drawn or undrawn) of such Lender during the period from and including the
Effective Date to but excluding the date on which such Revolving Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Revolving Commitment terminates, then such commitment fee
shall continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Revolving Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Revolving Commitments terminate, commencing on the first such
date to occur after the Effective Date; provided that any commitment fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)          The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Standby Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the average daily Dollar Amount of such Lender’s LC Exposure
in respect of Standby Letters of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements in respect of Standby Letters of
Credit) during the period from and including the Effective Date to but excluding
the later of the date on which such Lender’s Revolving Commitment terminates and
the date on which such Lender ceases to have any LC Exposure in respect of
Standby Letters of Credit, (ii) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Commercial Letters of Credit, which shall accrue at the Applicable Rate
applicable to Commercial Letters of Credit on the average daily Dollar Amount of
such Lender’s LC Exposure in respect of Commercial Letters of Credit (excluding
any portion thereof attributable to unreimbursed LC Disbursements in respect of
Commercial Letters of Credit) during the period from and including the Effective
Date to but excluding the later of the date on which such Revolving Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure in respect of Commercial Letters of Credit and (iii) to the
relevant Issuing Bank for its own account a fronting fee, which shall accrue at
a rate per annum of 0.125% on the average daily Dollar Amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by such Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within ten (10) Business Days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.

46

--------------------------------------------------------------------------------

(c)          The Company agrees to pay to the Administrative Agent for the
account of each Term Lender a commitment fee, which shall accrue at the
Applicable Rate on the undrawn Term Loan Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Term Loan Commitment terminates. Accrued commitment fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the Term Loan Commitments terminate, commencing on the
first such date to occur after the Effective Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(d)          The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent (including, for the avoidance
of doubt, the Facilities Fee Letter).

 

(e)          All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the applicable Lenders. Fees paid
shall not be refundable under any circumstances.

 

Section 2.13.          Interest.     (a)   The Loans comprising each ABR
Borrowing (including each Swingline Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

 

(b)          The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

47

--------------------------------------------------------------------------------

(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

Section 2.14.          Alternate Rate of Interest.    (a) If at the time that
the Administrative Agent shall seek to determine the LIBOR Screen Rate on the
Quotation Day for any Interest Period for a Eurocurrency Borrowing the LIBOR
Screen Rate shall not be available for such Interest Period and/or for the
applicable currency with respect to such Eurocurrency Borrowing for any reason,
(i) if such Borrowing shall be requested in Dollars, then such Borrowing shall
be made as an ABR Borrowing at the Alternate Base Rate and (ii) if such
Borrowing shall be requested in any Foreign Currency, the LIBO Rate shall be
equal to the rate determined by the Administrative Agent in its reasonable
discretion after consultation with the Company and consented to in writing by
the Required Lenders (the “Alternative Rate”); provided, however, that until
such time as the Alternative Rate shall be determined and so consented to by the
Required Lenders, Borrowings shall not be available in such Foreign Currency.

 

(b)          If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(i)          the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period; or

 

(ii)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the
applicable currency or for the applicable Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and, unless repaid, (A) in the case of a Eurocurrency
Borrowing denominated in Dollars, such Borrowing shall be made as an ABR
Borrowing and (B) in the case of a Eurocurrency Revolving Borrowing denominated
in a Foreign Currency, such Eurocurrency Revolving Borrowing shall be repaid on
the last day of the then current Interest Period applicable thereto and (ii) if
any Borrowing Request requests a Eurocurrency Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing (and if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in a Foreign Currency,
then the LIBO Rate for such Eurocurrency Revolving Borrowing shall be the
Alternative Rate); provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

48

--------------------------------------------------------------------------------

Section 2.15.          Increased Costs. (a) If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes or any condition,
cost or expense reflected in the Adjusted LIBO Rate) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

 

(iii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then, upon request of such Lender, such Issuing Bank or such other Recipient,
the applicable Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)          If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

49

--------------------------------------------------------------------------------

(d)          Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; providedfurther that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.16.          Break Funding Payments.     In the event of (a) the
payment of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(a) and is revoked in accordance therewith) or (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Company pursuant to
Section 2.19, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event. Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

Section 2.17.          Taxes.     (a) Payments Free of Taxes. Any and all
payments by or on account of any obligation of any Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Borrower shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. For the avoidance of doubt, the Borrowers will not be required to pay
any additional amounts (or indemnification payments pursuant to paragraph (d) of
this Section 2.17) with respect to any U.S. Federal income Taxes that are
imposed on a gross basis on, or that are required to be withheld or deducted
from, a payment to any Recipient that would not have been imposed but for any
Change in Law occurring after the date on which such Recipient became a party to
this Agreement.

50

--------------------------------------------------------------------------------

(b)          Payment of Other Taxes by the Borrowers. The relevant Borrower
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, Other Taxes.

 

(c)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Borrower to a Governmental Authority pursuant to this Section 2.17,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)          Indemnification by the Borrowers. The Borrowers shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the calculation of the amount of such payment or liability
delivered to the relevant Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)          Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrowers and the Administrative Agent, at
the time or times reasonably requested by the Borrowers or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrowers or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

51

--------------------------------------------------------------------------------

(ii)           Without limiting the generality of the foregoing,

 

(A)          any Lender that is a U.S. Person shall deliver to such Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable;

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or successor form) establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form) establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” related to any Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
(or successor form); or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

52

--------------------------------------------------------------------------------

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to Sections 1471 through 1474 of the Code after the Effective Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)          Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

53

--------------------------------------------------------------------------------

(i)           Defined Terms. For purposes of this Section 2.17, the term
“Lender” includes each Issuing Bank and the term “applicable law” includes
FATCA.

 

(j)           Luxembourg Registration Duty. In order to not unnecessarily cause
application of Luxembourg’s registration duty applicable to documents in writing
evidencing an obligation to pay, the Administrative Agent or any Lender will
only take any action to file or register this Agreement or any of the Loan
Documents with applicable Luxembourg authorities which would cause such
registration duty to be payable if (i) the Loan Documents (and any documents in
connection therewith) are enclosed to a compulsorily registrable act (acte
obligatoirement enregistrable), deposited  with the official records of the
notary (déposé au rang des minutes d’un notaire) or otherwise produced for
registration (présenté à l’enregistrement) and registration is required or (ii)
the Administrative Agent reasonably deems such action necessary in connection
with the protection of rights or pursuit of remedies during the continuance of
an Event of Default.

 

Section 2.18.          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its Domestic Payment Office or, in the case of a
Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to an Issuing Bank or the Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

54

--------------------------------------------------------------------------------

(c)          [Intentionally omitted].

 

(d)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(e)          Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).

 

(f)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its reasonable discretion.

55

--------------------------------------------------------------------------------

Section 2.19.          Mitigation Obligations; Replacement of Lenders.   (a) If
any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)          If (i) any Lender requests compensation under Section 2.15,
(ii) any Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then
the Company may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the relevant Issuing
Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.

56

--------------------------------------------------------------------------------

Section 2.20.          Expansion Option. The Company may from time to time elect
to increase the Revolving Commitments in minimum increments of $25,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases
does not exceed $300,000,000. The Company may arrange for any such increase to
be provided by one or more Revolving Lenders (each Revolving Lender so agreeing
to an increase in its Revolving Commitment, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Revolving Commitments, or provide new Revolving Commitments, as
the case may be; provided that (i) each Augmenting Lender, shall be subject to
the approval of the Company and the Administrative Agent and (ii) (x) in the
case of an Increasing Lender, the Company and such Increasing Lender execute an
agreement substantially in the form of Exhibit C hereto, and (y) in the case of
an Augmenting Lender, the Company and such Augmenting Lender execute an
agreement substantially in the form of Exhibit D hereto. No consent of any
Revolving Lender (other than the Revolving Lenders participating in the
increase) shall be required for any increase in Revolving Commitments pursuant
to this Section 2.20. Increases and new Revolving Commitments created pursuant
to this Section 2.20 shall become effective on the date agreed by the Company,
the Administrative Agent and the relevant Increasing Lenders or Augmenting
Lenders, and the Administrative Agent shall notify each Lender thereof.
Notwithstanding the foregoing, no increase in the Revolving Commitments (or in
the Revolving Commitment of any Revolving Lender) shall become effective under
this paragraph unless, (i) on the proposed date of the effectiveness of such
increase, (A) the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Company and (B) the Company shall be in
compliance (on a pro forma basis) with the covenant contained in Section 6.07
and (ii) the Administrative Agent shall have received documents consistent with
those delivered on the Effective Date as to the corporate power and authority of
the Borrowers to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Revolving Commitments, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Revolving
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Revolving
Lenders, each Revolving Lender’s portion of the outstanding Revolving Loans of
all the Revolving Lenders to equal its Applicable Percentage of such outstanding
Revolving Loans, and (ii) the Borrowers shall be deemed to have repaid and
reborrowed all outstanding Revolving Loans as of the date of any increase in the
Revolving Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the applicable Borrower, or the Company on behalf of the
applicable Borrower, in accordance with the requirements of Section 2.03). The
deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be, unless waived by
any Revolving Lender in its reasonable discretion, subject to indemnification by
the Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods. Nothing
contained in this Section 2.20 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Revolving Lender to increase its Revolving
Commitment hereunder, at any time.

 

Section 2.21.          [Intentionally Omitted].

 

Section 2.22.          Judgment Currency.    If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of each
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

57

--------------------------------------------------------------------------------

Section 2.23.          Designation of Foreign Subsidiary Borrowers.    The
Company may at any time and from time to time designate any Eligible Foreign
Subsidiary as a Foreign Subsidiary Borrower by delivery to the Administrative
Agent of a Borrowing Subsidiary Agreement executed by such Subsidiary and the
Company and the satisfaction of the other conditions precedent set forth in
Section 4.03, and upon such delivery and satisfaction such Subsidiary shall for
all purposes of this Agreement be a Foreign Subsidiary Borrower and a party to
this Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Foreign Subsidiary
Borrower and a party to this Agreement. Notwithstanding the preceding sentence,
no Borrowing Subsidiary Termination will become effective as to any Foreign
Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Borrower shall be outstanding hereunder, provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such Foreign
Subsidiary Borrower to make further Borrowings under this Agreement. As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall furnish a copy thereof to each Lender.

 

Section 2.24.          Defaulting Lenders.    Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)          fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a) and 2.12(c);

 

(b)          the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders or the Required
Revolving Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided, that, except as otherwise provided in Section 9.02,
this clause (b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;

 

(c)          if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)          all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments;

 

(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Company shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of each Issuing Bank
only, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

58

--------------------------------------------------------------------------------

(iii)          if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the relevant
Issuing Bank or any other Lender hereunder, all letter of credit fees payable
under Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to such Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

(d)          so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the relevant Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Company in accordance with
Section 2.24(c), and participating interests in any such newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.24(c)(i) (and such
Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event or Bail-In Action with respect to a Parent of any
Lender shall occur following the Effective Date and for so long as such event
shall continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its funding obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the relevant Issuing Bank, as the case may be, shall
have entered into arrangements with the Company or such Lender, reasonably
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

Section 2.25.          Extension of Maturity Date.

 

(a)          Requests for Extension. The Company may, by notice to the
Administrative Agent (who shall promptly notify the Revolving Lenders) not
earlier than 60 days and not later than 30 days prior to each anniversary of the
Effective Date (each such date, an “Extension Date”), request that each
Revolving Lender extend such Revolving Lender’s Revolving Credit Maturity Date
(the “Applicable Maturity Date”), to the date that is one year after the
Applicable Maturity Date then in effect for such Revolving Lender (the “Existing
Maturity Date”).

59

--------------------------------------------------------------------------------

(b)          Lender Elections to Extend. Each Revolving Lender, acting in its
sole and individual discretion, shall, by notice to the Administrative Agent
given not later than the date that is 15 days after the date on which the
Administrative Agent received the Company’s extension request (the “Lender
Notice Date”), advise the Administrative Agent whether or not such Revolving
Lender agrees to such extension (each applicable Revolving Lender that
determines to so extend its Applicable Maturity Date, an “Extending Lender”).
Each Revolving Lender that determines not to so extend its Applicable Maturity
Date (a “Non-Extending Lender”), shall notify the Administrative Agent of such
fact promptly after such determination (but in any event no later than the
Lender Notice Date), and any Revolving Lender that does not so advise the
Administrative Agent on or before the Lender Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Revolving Lender to agree to such
extension shall not obligate any other Revolving Lender to so agree, and it is
understood and agreed that no Revolving Lender shall have any obligation
whatsoever to agree to any request made by the Company for extension of the
Applicable Maturity Date.

 

(c)          Notification by Administrative Agent. The Administrative Agent
shall notify the Company of each applicable Revolving Lender’s determination
under this Section no later than the date that is 15 days prior to the
applicable Extension Date (or, if such date is not a Business Day, on the next
preceding Business Day).

 

(d)          Additional Commitment Lenders. The Company shall have the right,
but shall not be obligated, on or before the Applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as a
“Revolving Lender” under this Agreement in place thereof, one or more banks,
financial institutions or other entities (each, an “Additional Commitment
Lender”) approved by the Administrative Agent in accordance with the procedures
provided in Section 2.19(b), each of which applicable Additional Commitment
Lenders shall have entered into an Assignment and Assumption (in accordance with
and subject to the restrictions contained in Section 9.04, with the Company or
replacement Revolving Lender obligated to pay any applicable processing or
recordation fee) with such Non-Extending Lender, pursuant to which such
Additional Commitment Lenders shall, effective on or before the Applicable
Maturity Date for such Non-Extending Lender, assume a Revolving Commitment (and,
if any such Additional Commitment Lender is already a Revolving Lender, its
Commitment shall be in addition to such Revolving Lender’s Revolving Commitment
on such date). Prior to any Non-Extending Lender being replaced by one or more
Additional Commitment Lenders pursuant hereto, such Non-Extending Lender may
elect, in its sole discretion, by giving irrevocable notice thereof to the
Administrative Agent and the Company (which notice shall set forth such
Revolving Lender’s new Applicable Maturity Date), to become an Extending Lender.
The Administrative Agent may effect such amendments to this Agreement as are
reasonably necessary to provide for any such extensions with the consent of the
Company but without the consent of any other Lenders.

 

(e)          [Intentionally Omitted].

 

(f)          Conditions to Effectiveness of Extension. Notwithstanding the
foregoing, (x) no more than two (2) extensions of each Maturity Date shall be
permitted hereunder and (y) any extension of any Maturity Date pursuant to this
Section 2.25 shall not be effective with respect to any Extending Lender unless:

 

(i)          no Default or Event of Default shall have occurred and be
continuing on the applicable Extension Date and immediately after giving effect
thereto;

60

--------------------------------------------------------------------------------

(ii)       the representations and warranties of the Company set forth in this
Agreement are true and correct in all material respects (or in all respects if
such representation is qualified by materiality or Material Adverse Effect) on
and as of the applicable Extension Date and after giving effect thereto, as
though made on and as of such date (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date); and

 

(iii)       the Administrative Agent shall have received a certificate from the
Company signed by a Financial Officer of the Company (A) certifying the accuracy
of the foregoing clauses (i) and (ii) and (B) certifying and attaching the
resolutions, if any are otherwise required, adopted by each Borrower approving
or consenting to such extension.

 

(g)         Maturity Date for Non-Extending Lenders. On each Existing Maturity
Date applicable to such Revolving Lender, (i) to the extent of the Commitments
and Loans of each Non-Extending Lender not assigned to the Additional Commitment
Lenders, the Commitment of each Non-Extending Lender shall automatically
terminate and (ii) the Company shall repay such Non-Extending Lender in
accordance with Section 2.10 (and shall pay to such Non-Extending Lender all of
the other Obligations owing to it under this Agreement) and after giving effect
thereto shall prepay any Loans outstanding on such date (and pay any additional
amounts required pursuant to Section 2.16) to the extent necessary to keep
outstanding Loans ratable with any revised Applicable Percentages of the
respective Revolving Lenders effective as of such date, and the Administrative
Agent shall administer any necessary reallocation of the applicable Credit
Exposures (without regard to any minimum borrowing, pro rata borrowing and/or
pro rata payment requirements contained elsewhere in this Agreement).

 

(h)         Conflicting Provisions. This Section shall supersede any provisions
in Section 2.18 or Section 9.02 to the contrary.

 

ARTICLE III

Representations and Warranties

 

Each Borrower represents and warrants to the Lenders on the Effective Date, the
Closing Date (after giving effect to the Acquisition) and each other date a Loan
is made (excluding the conversion or continuation of any Loan) or Letter of
Credit is issued pursuant to Section 4.02 that:

 

Section 3.01.          Organization; Powers; Subsidiaries. (a) Each of the
Company and its Significant Subsidiaries is duly organized, validly existing and
in good standing (to the extent such concept is applicable in the relevant
jurisdiction) under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing (to the extent such concept is
applicable) in, every jurisdiction where such qualification is required.

 

(b)         With respect to any Foreign Subsidiary Borrower organized under the
laws of Luxembourg, (i) the central administration (administration centrale) and
the “centre of main interests” (as that term is used in the Council Regulation
(EC) n°1346/2000 of May 29, 2000 on insolvency proceedings) of such Foreign
Subsidiary Borrower is in Luxembourg and (ii) such Foreign Subsidiary Borrower
has no “establishment” (as that term is used in the Council Regulation (EC)
n°1346/2000 of May 29, 2000 on insolvency proceedings) outside Luxembourg.

61

--------------------------------------------------------------------------------

Section 3.02.          Authorization; Enforceability. The Transactions are
within each Borrower’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders. Each Loan Document has been duly executed and delivered by each
Borrower which is a party thereto and constitutes a legal, valid and binding
obligation of such Borrower, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, liquidation,
reconstruction, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.

 

Section 3.03.          Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any other Borrower or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture or
any material agreement or other material instrument binding upon the Company or
its assets and (d) will not result in the creation or imposition of any Lien on
any asset of the Company or any of its Subsidiaries, that, in the case of
clauses (c) and (d), would in the aggregate reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.04.          Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the Fiscal Year ended July 2, 2016, reported on by Deloitte & Touche, LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarters ended
October 1, 2016, December 31, 2016 and April 1, 2017, in each case, certified by
its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

 

(b)         Since July 2, 2016, there has been no material adverse change in the
business, operations, property or financial condition of the Company and its
Subsidiaries, taken as a whole.

 

Section 3.05.          Properties. (a) Except as set forth on Schedule 3.05,
each of the Company and its Subsidiaries has good title to, or valid leasehold
interests in, all its real and personal property material to the operation of
its business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes or such other defects as, in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

(b)         Each of the Company and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

62

--------------------------------------------------------------------------------

Section 3.06.          Litigation. Except as set forth on Schedule 3.06, there
are no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the best knowledge of any Borrower, threatened
against or affecting the Company or any of its Subsidiaries (i) which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (except for litigation disclosed prior to the Effective
Date in reports publicly filed by the Company under the Securities Exchange Act
of 1934, as amended) or (ii) that involve this Agreement or, as of the Effective
Date, the Transactions.

 

Section 3.07.          Investment Company Status. No Borrower is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

Section 3.08.          Taxes. Each of the Company and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves to the extent required
by GAAP or (b) to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.09.          ERISA. (i) Except as would not reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA and the provisions of the Code relating to Plans
and the regulations and published interpretations thereunder, and each Foreign
Plan is in compliance with applicable non-United States law and regulations
thereunder, and (ii) no ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.10.          Disclosure. All of the reports, financial statements and
certificates furnished by or on behalf of any Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
hereafter delivered hereunder or reports filed pursuant to the Securities
Exchange Act of 1934, as amended (as modified or supplemented by other
information so furnished prior to the date on which this representation and
warranty is made or deemed made) do not contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Company and the other Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

Section 3.11.          Federal Reserve Regulations. No part of the proceeds of
any Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

Section 3.12.          No Default. No Default or Event of Default has occurred
and is continuing.

 

Section 3.13.          Anti-Corruption Laws and Sanctions. The Company has
implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance in all material respects by the Company, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective officers and employees and to the knowledge of the Company
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Company, any
Subsidiary or to the knowledge of the Company or such Subsidiary any of their
respective directors, officers or employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facilities established
hereby, is a Sanctioned Person.

63

--------------------------------------------------------------------------------

Section 3.14.          Solvency. On the Effective Date, the Closing Date
(immediately after giving effect to the Acquisition and the Transactions to
occur on the Closing Date) and each other date a Loan is made pursuant to
Section 4.02, the Company and its Subsidiaries, on a consolidated basis, are
Solvent.

 

Section 3.15.          Use of Proceeds. No Borrower will, directly or, to its
knowledge, indirectly, use any part of the proceeds of any Loan in violation of
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act of
2010, and other similar anti-corruption legislation in other jurisdictions in
which the Company or any of its Subsidiaries conduct business, applicable
Sanctions and the Act.

 

Section 3.16.          EEA Financial Institutions. No Borrower is an EEA
Financial Institution.

 

ARTICLE IV

Conditions

 

Section 4.01.          Effective Date. This Agreement shall become effective on
and as of the first date on which each of the following conditions precedent is
satisfied (or waived in accordance with Section 9.02):

 

(a)         The Administrative Agent (or its counsel) shall have received from
each party hereto a counterpart of this Agreement signed on behalf of such
party.

 

(b)         The Administrative Agent shall have received all documentation and
other information relating to each Borrower reasonably requested by the
Administrative Agent and any Lenders at least three (3) Business Days prior to
the Effective Date under applicable “know your customer” and anti-money
laundering rules and regulations including, without limitation, the Act, in each
case to the extent requested in writing at least ten days prior to the Effective
Date.

 

(c)         The Administrative Agent shall have received a certificate dated the
Effective Date and signed by an executive officer of the Company, confirming (i)
the representations and warranties of the Company set forth in this Agreement
are true and correct in all material respects on and as of the Effective Date
(except to the extent any such representation and warranty relates to an earlier
date) (provided any such representations that are qualified by materiality,
material adverse effect or language of similar effect shall be true and correct
in all respects as of the Effective Date) and (ii) with respect to the Existing
Credit Agreement, all revolving loan commitments thereunder have been terminated
in full and all revolving loans thereunder have been repaid in full.

 

(d)         The Administrative Agent shall have received copies, certified by
the Secretary or Assistant Secretary of each Borrower (or if such Borrower has
not appointed a Secretary or Assistant Secretary, any executive officer of such
Borrower), of its Board of Directors’ resolutions approving this Agreement and
any other Loan Documents to which such Borrower is becoming a party and such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
such Borrower.

64

--------------------------------------------------------------------------------

(e)         The Administrative Agent shall have received an incumbency
certificate, executed by the Secretary or Assistant Secretary of such Borrower
(or if such Borrower has not appointed a Secretary or Assistant Secretary, any
executive officer of such Borrower), which shall identify by name and title and
bear the signature of the officers of such Borrower authorized to request
Borrowings hereunder and sign this Agreement and the other Loan Documents to
which such Borrower is becoming a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Company or such Borrower.

 

(f)         The Administrative Agent shall have received opinions of counsel to
the Borrowers, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, with respect to the laws of its
jurisdiction of organization and such other matters as are reasonably requested
by counsel to the Administrative Agent.

 

(g)         The Administrative Agent shall have received any promissory notes
requested by any Lender at least three Business Days in advance of the Effective
Date.

 

(h)         To the extent invoiced three (3) Business Days prior to the
Effective Date, the Administrative Agent shall have received all fees and other
amounts due and payable hereunder and under the Facilities Commitment Letter and
the Facilities Fee Letter on or prior to the Effective Date, including the
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder and under the Facilities Commitment Letter
and the Facilities Fee Letter.

 

(i)         The lead arranger under the Bridge Commitment Letter shall have
received a certificate of an authorized officer of the Company confirming that
the Term Loan Commitments and Term Loans provided for under this Agreement
constitute a “Qualifying Term Loan Facility” for the purposes of the Bridge
Commitment Letter.

 

Section 4.02.          Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing (except for any Borrowing of Term Loans
on the Closing Date, which shall be subject solely to the conditions precedent
contained in Section 4.04, or any conversion or continuation of any Loan), and
of the Issuing Banks to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

 

(a)         The Effective Date shall have occurred.

 

(b)         The representations and warranties of the Borrowers set forth in
this Agreement (other than, with respect to any Loan the proceeds of which are
being used to refinance maturing commercial paper issued by the Company,
Sections 3.04(b) and 3.06) shall be true and correct on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.

 

(c)         At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

65

--------------------------------------------------------------------------------

(d)        The Administrative Agent shall have received a duly executed
Borrowing Request complying with the terms of Section 2.03.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

Section 4.03.          Designation of a Foreign Subsidiary Borrower. The
designation of a Foreign Subsidiary Borrower pursuant to Section 2.23 is subject
to the condition precedent that the Company or such proposed Foreign Subsidiary
Borrower shall have furnished or caused to be furnished to the Administrative
Agent:

 

(a)         Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary (or if such Subsidiary has not appointed a Secretary or Assistant
Secretary, any executive officer of such Subsidiary), of its Board of Directors’
resolutions (and resolutions of other bodies, if any are deemed necessary by
counsel for the Administrative Agent) approving the Borrowing Subsidiary
Agreement and any other Loan Documents to which such Subsidiary is becoming a
party and such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of such Subsidiary;

 

(b)         An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Subsidiary (or if such Subsidiary has not appointed a
Secretary or Assistant Secretary, any executive officer of such Subsidiary),
which shall identify by name and title and bear the signature of the officers of
such Subsidiary authorized to request Borrowings hereunder and sign the
Borrowing Subsidiary Agreement and the other Loan Documents to which such
Subsidiary is becoming a party, upon which certificate the Administrative Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by the Company or such Subsidiary;

 

(c)         Opinions of counsel to such Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization and such other matters
as are reasonably requested by counsel to the Administrative Agent and addressed
to the Administrative Agent and the Lenders;

 

(d)         Any promissory notes requested by any Lender, and any other
instruments and documents reasonably requested by the Administrative Agent; and

 

(e)         The Administrative Agent shall have received all documentation and
other information relating to such Foreign Subsidiary Borrower reasonably
requested by the Administrative Agent and any Lenders at least three (3)
Business Days prior to the effective date of such Foreign Subsidiary Borrower’s
Borrowing Subsidiary Agreement under applicable “know your customer” and
anti-money laundering rules and regulations including, without limitation, the
Act.

 

Section 4.04.          Borrowing of Term Loans on the Closing Date. The
obligation of each Lender to make a Loan on the Closing Date is subject to the
satisfaction of the following conditions (or waiver of such conditions in
accordance with Section 9.02):

 

(a)         The Effective Date shall have occurred.

66

--------------------------------------------------------------------------------

(b)         The Acquisition, the Offer (and the payment of the Offer
Consideration in respect of shares initially validly tendered in the Offer), the
Merger and the other Transactions shall be consummated substantially
concurrently with the funding of the Term Loans in accordance with the
Acquisition Agreement and the Acquisition Agreement shall not have been amended
or modified, and no condition shall have been waived or consent granted, in any
respect that is materially adverse to the Lenders or the Administrative Agent
without the Administrative Agent’s prior written consent (it being understood
and agreed that (i) any decrease in the Offer Consideration per share in excess
of 15% shall be deemed materially adverse to the Term Lenders and the
Administrative Agent, (ii) any decrease in the Offer Consideration per share
equal to or less than 15% shall be deemed not materially adverse to the Lenders
and the Administrative Agent to the extent such decrease is applied to reduce
the Term Loan Commitments on a dollar-for-dollar basis, (iii) any increase in
Offer Consideration that is not funded with equity shall be deemed to be
materially adverse to the Term Lenders and the Administrative Agent, (iv) any
modification of the definition of Minimum Tender Condition shall be deemed to be
materially adverse to the Term Lenders and the Administrative Agent and (v) any
modification of the definition of Company Material Adverse Effect shall be
deemed to be materially adverse to the Term Lenders and the Administrative
Agent).

 

(c)         Since May 7, 2017, there shall not have been any change, effect,
event, occurrence, state of facts, or development that, individually or in the
aggregate, has had, or would reasonably be expected to have, a Company Material
Adverse Effect.

 

(d)         The Administrative Agent shall have received for each of the
Borrower and the Acquired Business: (a) GAAP audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows for the
three most recent fiscal years ended at least 90 days prior to the Closing Date;
provided that the Administrative Agent acknowledges that it has received (i) in
the case of the Borrower, such financial statements for fiscal years ended June
28, 2014, June 27, 2015 and July 2, 2016 and (ii) in the case of the Acquired
Business, such financial statements for fiscal years ended January 3, 2015,
January 2, 2016 and December 31, 2016 and (b) GAAP unaudited consolidated and
(to the extent available) consolidating balance sheets and related statements of
income, stockholders’ equity and cash flows for each subsequent fiscal quarter
ended at least 45 days before the Closing Date; provided that the Administrative
Agent acknowledges that it has received, (i) in the case of the Borrower, the
financial statement for fiscal quarters ended October 1, 2016, December 31, 2016
and April 1, 2017 and (ii) in the case of the Acquired Business, the financial
statements for fiscal quarter ended April 1, 2017, which financial statements
shall, in all material respects, meet the requirements of Regulation S-X under
the Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under such act on Form S-1.

 

(e)         The Administrative Agent shall have received a pro forma
consolidated balance sheet for the Borrower and the Acquired Business dated as
of the last day of the most recently completed fiscal quarter period of the
Borrower for which financial statements have been delivered pursuant to Section
4.04(d) above and related pro forma consolidated statement of income of the
Borrower and the Acquired Business for the most recent fiscal year and most
recent interim period of the Borrower delivered pursuant to Section 4.04(d)
above giving effect to the Transactions as if the Transactions had occurred as
of such dates (in the case of such balance sheet) or at the beginning of such
period (in the case of the income statement), which financial statements shall
meet the requirements of Regulation S-X under the Securities Act of 1933.

 

(f)         The Administrative Agent shall have received a certificate dated the
Closing Date and signed by an authorized officer of the Company, confirming that
(i) the Acquisition Agreement Representations and the Specified Representations
are true and correct in all material respects as of the Closing Date (provided
any such representations that are qualified by materiality, material adverse
effect or language of similar effect shall be true and correct in all respects
as of the Closing Date) and (ii) the condition precedents contained in Section
4.04(b), 4.04(c) and 4.04(j) have been satisfied.

67

--------------------------------------------------------------------------------

(g)         The Administrative Agent shall have received a certificate from a
Financial Officer of the Company in the form attached hereto as Exhibit I
certifying that the Company and its Subsidiaries, on a consolidated basis after
giving effect to the Transactions and the other transactions contemplated
hereby, are Solvent.

 

(h)         The Administrative Agent and the Term Lenders shall have received
all fees and expenses required to be paid on or prior to the Closing Date
pursuant to this Agreement, the Facilities Commitment Letter or the Facilities
Fee Letter to the extent a reasonably detailed invoice has been delivered to the
Company at least two Business Days prior to the Closing Date.

 

(i)         The Administrative Agent shall have received all documentation and
other information relating to the Company reasonably requested by the
Administrative Agent and any Lenders at least three (3) Business Days prior to
the Closing Date under applicable “know your customer” and anti-money laundering
rules and regulations including, without limitation, the Act, in each case to
the extent requested in writing at least ten days prior to the Closing Date.

 

(j)        The Retired Debt shall have been (or shall substantially concurrently
be) repaid in full (other than contingent indemnification obligations for which
no claim has been asserted and obligations in respect of undrawn letters of
credit), all letters of credit outstanding thereunder shall have expired or
terminated or been cash collateralized in accordance with the terms of the
Acquired Business Revolving Facility or other arrangements satisfactory to the
issuer of such letters of credit shall have been made, all commitments
thereunder shall have been terminated and all liens in connection therewith
shall have been (or shall substantially concurrently be) terminated and
released.

 

ARTICLE V

Affirmative Covenants

 

Commencing on the Effective Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full and all Letters of Credit shall have
expired or terminated, in each case, without any pending draw, or cash
collateralized in accordance with Section 2.06(j), and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that:

 

Section 5.01.          Financial Statements and Other Information. The Company
will furnish to the Administrative Agent and each Lender through the
Administrative Agent:

 

(a)         within ninety (90) days after the end of each Fiscal Year of the
Company (or, if earlier, by the date that the Annual Report on Form 10-K of the
Company for such Fiscal Year would be required to be filed under the rules and
regulations of the SEC, giving effect to any extension available thereunder for
the filing of such form), its audited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all reported on by Deloitte & Touche, LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

68

--------------------------------------------------------------------------------

(b)         within sixty (60) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year of the Company (or, if earlier, by the date
that the Quarterly Report on Form 10-Q of the Company for such Fiscal Quarter
would be required to be filed under the rules and regulations of the SEC, giving
effect to any extension available thereunder for the filing of such form), its
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows as of the end of and for such Fiscal Quarter and the then
elapsed portion of the Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)         concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Company
(i) stating that he or she has obtained no knowledge that a Default has occurred
(except as set forth in such certificate) and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.07 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

(d)         promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of said Commission, as the case may be; and

 

(e)         promptly following any request therefor, such other information
regarding the financial condition of the Company or any Subsidiary as the
Administrative Agent may reasonably request (other than materials protected by
the attorney-client privilege and materials which the Company or such
Subsidiary, as applicable, may not disclose without violation of a
confidentiality obligation binding upon it).

 

Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System.

 

Section 5.02.          Notices of Material Events. Upon having knowledge
thereof, the Company will furnish to the Administrative Agent and each Lender
prompt written notice of the following:

 

(a)         the occurrence of any Default;

69

--------------------------------------------------------------------------------

(b)         the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect;

 

(c)         the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect; and

 

(d)         any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03.          Existence; Conduct of Business. The Company will, and
will cause each of its Subsidiaries to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business except, in each case (other than the
case of the foregoing requirements insofar as they relate to the legal existence
of the Borrowers), to the extent that failure to do so would not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03. With respect to any Foreign Subsidiary Borrower
organized under the laws of Luxembourg, (i) the central administration
(administration centrale) and the “centre of main interests” (as that term is
used in the Council Regulation (EC) n°1346/2000 of May 29, 2000 on insolvency
proceedings) of such Foreign Subsidiary Borrower shall remain in Luxembourg and
(ii) such Foreign Subsidiary Borrower will have no “establishment” (as that term
is used in the Council Regulation (EC) n°1346/2000 of May 29, 2000 on insolvency
proceedings) outside Luxembourg.

 

Section 5.04.          Payment of Obligations. The Company will, and will cause
each of its Subsidiaries to, pay its Tax liabilities that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.05.          Maintenance of Properties; Insurance. Except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect, the Company will, and will cause each of its Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted and except for
surplus and obsolete properties, and (b) maintain, with financially sound and
reputable insurance companies, insurance on such of its property and in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

70

--------------------------------------------------------------------------------

Section 5.06.          Books and Records; Inspection Rights. The Company will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which entries in conformity in all material respects with all
applicable laws, rules and regulations of any Governmental Authority are made of
all dealings and transactions in relation to its business and activities. The
Company will, and will cause each of its Subsidiaries to, on an annual basis at
the request of the Administrative Agent (or at any time after the occurrence and
during the continuance of an Event of Default), permit any representatives
designated by the Administrative Agent or any Lender (prior to the occurrence or
continuation of an Event of Default, at the Administrative Agent’s or such
Lender’s expense, as applicable, unless otherwise agreed to by the
Administrative Agent or such Lender, as applicable, and the Company, and
following the occurrence or continuation of an Event of Default, at the
Company’s expense), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records (other than
materials protected by the attorney-client privilege and materials which the
Company or such Subsidiary, as applicable, may not disclose without violation of
a confidentiality obligation binding upon it), and to discuss its affairs,
finances and condition with its officers and independent accountants, so long as
afforded opportunity to be present, all during reasonable business hours. It is
understood that so long as no Event of Default has occurred and is continuing,
such visits and inspections shall be coordinated through the Administrative
Agent.

 

Section 5.07.          Compliance with Laws and Material Contractual
Obligations. The Company will, and will cause each of its Subsidiaries to, (i)
comply with all laws, rules, regulations and orders of any Governmental
Authority, including the Luxembourg Domiciliation Law, applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in each case except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. The Company will maintain in effect and enforce
policies and procedures designed to ensure compliance in all material respects
by the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 

Section 5.08.          Use of Proceeds and Letters of Credit.

 

(a)         The proceeds of the Revolving Loans will be used only to finance the
working capital needs, capital expenditures, Permitted Acquisitions, Investments
permitted under Section 6.04, Restricted Payments permitted under Section 6.06
and other general corporate purposes of the Company and its Subsidiaries.

 

(b)         The proceeds of the Term Loans will be used only to pay the Offer
Consideration and to pay costs and expenses incurred in connection with the
Transactions.

 

(c)         No part of the proceeds of any Loan will be used, whether directly
or indirectly, for the purpose of purchasing or carrying, or to extend credit to
others for the purpose of purchasing or carrying any “margin stock” as defined
in Regulation T, U or X of the Board or for any other purpose that entails a
violation of any such regulations.

 

(d)         The Commercial Letters of Credit shall be used solely to finance
purchases of goods by the Company and its Subsidiaries in the ordinary course of
their business, and the Standby Letters of Credit shall be used solely for the
purposes described in the definition of such term in Section 1.01.

 

(e)         No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and the Company shall use reasonable best efforts to ensure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing or Letter of Credit (i)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Embargoed Country, in violation of Sanctions or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

71

--------------------------------------------------------------------------------

ARTICLE VI
Negative Covenants

 

Commencing on the Effective Date, until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and all Letters of Credit have expired or
terminated, in each case, without any pending draw, or cash collateralized in
accordance with Section 2.06(j), and all LC Disbursements shall have been
reimbursed, the Company covenants and agrees with the Lenders that:

 

Section 6.01.          Indebtedness. The Company will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)         the Obligations;

 

(b)         Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or shorten the
final maturity or weighted average life to maturity thereof;

 

(c)         Indebtedness of the Company to any Subsidiary and of any Subsidiary
to the Company or any other Subsidiary;

 

(d)         Guarantees by (i) the Company of Indebtedness of any Subsidiary,
(ii) any Subsidiary of Indebtedness of the Company or any other Subsidiary,
(iii) by the Company or any Subsidiary of Indebtedness incurred in connection
with the ownership, development, leasing, acquisition, construction or
improvement of the Corporate Headquarters and (iv) the Company of Indebtedness
of any joint venture; provided that the aggregate amount of such Guarantees
incurred pursuant to clause (iv) shall not exceed $100,000,000 in the aggregate;

 

(e)         Indebtedness of the Company or any Subsidiary incurred to finance or
refinance the acquisition, ownership, development, construction, improvement or
leasing of any real property (including the Corporate Headquarters), fixed or
capital assets, including Capital Lease Obligations, and extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred no more
than 90 days prior to or within 90 days after such ownership, development,
leasing, acquisition or the completion of such construction or improvement;

 

(f)         Indebtedness acquired or assumed in Permitted Acquisitions and
extensions, renewals and replacements of any such indebtedness that do not
increase the outstanding principal amount thereof or shorten the final maturity
or weighted average life to maturity thereof or have different obligors;

 

(g)         Priority Indebtedness (excluding any Indebtedness permitted by
Sections 6.01(e) and (f)) in an aggregate principal amount at any one time
outstanding not to exceed 10% of the Company’s then Consolidated Net Worth;

72

--------------------------------------------------------------------------------

(h)         endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;

 

(i)         Indebtedness in respect of letters of credit in the ordinary course
of business (other than Letters of Credit);

 

(j)         Indebtedness under Swap Agreements not entered into for speculative
purposes;

 

(k)         unsecured Indebtedness (excluding any Indebtedness permitted by
Section 6.01(f)), not otherwise permitted by this Section, of any Borrower so
long as on a pro forma basis after giving effect to the incurrence of such
Indebtedness, the Leverage Ratio is not greater than 4.00 to 1.00;

 

(l)         Indebtedness under any interest rate protection agreements or
foreign exchange hedges (regardless of whether such hedging obligations are
subject to hedge accounting) incurred in the ordinary course of business and not
for speculative purposes;

 

(m)         Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(n)         Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds, performance and completion guarantees, import and export
custom and duty guaranties and similar obligations, or obligations in respect of
letters of credit, bank acceptances or guarantees or similar instruments related
thereto, in each case provided in the ordinary course of business;

 

(o)         (i) contingent liabilities in respect of any indemnification,
adjustment of purchase price, earn-out, non-compete, consulting, deferred
compensation, seller indebtedness and similar obligations of the Company and its
Subsidiaries incurred in connection with Permitted Acquisitions and (ii)
Indebtedness incurred by the Company or its Subsidiaries in a Permitted
Acquisition under agreements providing for earn-outs or the adjustment of the
purchase price or similar adjustments;

 

(p)         Indebtedness owed to any Person providing property, casualty or
liability insurance to the Company or any of its Subsidiary, so long as such
Indebtedness shall not be in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness shall be outstanding
only during such year;

 

(q)         Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that (i) such Indebtedness
(other than credit or purchase cards) is extinguished within three (3) Business
Days of its incurrence and (ii) such Indebtedness in respect of credit or
purchase cards is extinguished within 90 days from its incurrence;

 

(r)         Indebtedness representing deferred compensation to employees of the
Company and its Subsidiaries; and

73

--------------------------------------------------------------------------------

(s)         Indebtedness incurred in connection with the acquisition of joint
ventures in an aggregate amount not to exceed the greater of (i) $100,000,000
and (ii) 2.75% of Total Assets (determined at the time of each such incurrence
by reference to the Company’s financial statements most recently delivered
pursuant to Section 5.01(a) or (b) or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a)).

 

For purposes of this subsection 6.01, any Person becoming a Subsidiary of the
Company after the Effective Date shall be deemed to have incurred all of its
then outstanding Indebtedness at the time it becomes a Subsidiary, and any
Indebtedness assumed by the Company or any of its Subsidiaries shall be deemed
to have been incurred on the date of assumption.

 

Section 6.02.          Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)         Permitted Encumbrances;

 

(b)         Liens existing on the Effective Date and set forth on Schedule 6.02;

 

(c)         any Lien on any property or asset of the Company or any Subsidiary
securing Indebtedness permitted by Section 6.01(e) incurred to own, develop,
lease, acquire, construct or improve such property or asset;

 

(d)         Liens solely constituting the right of any other Person to a share
of any licensing royalties (pursuant to a licensing agreement or other related
agreement entered into by the Company or any of its Subsidiaries with such
Person in the ordinary course of the Company’s or such Subsidiary’s business)
otherwise payable to the Company or any of its Subsidiaries, provided that such
right shall have been conveyed to such Person for consideration received by the
Company or such Subsidiary on an arm’s-length basis;

 

(e)         Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to operating leases entered into by the Company
or any of its Subsidiaries in the ordinary course of business;

 

(f)         Liens securing Indebtedness described in clause (a) of the
definition of Priority Indebtedness;

 

(g)         (i) Liens securing Indebtedness permitted under Section 6.01(c) and
(ii) Liens securing Indebtedness permitted under Section 6.01(f), provided that,
for purposes of this clause (ii), (x) such Lien is not created in contemplation
of or in connection with the applicable Permitted Acquisition, (y) such Lien
shall not apply to any property or assets of the Company or any Subsidiary other
than the Subsidiary or assets being acquired pursuant to such Permitted
Acquisition and (z) such Lien shall secure only those obligations which it
secures on the date of such Permitted Acquisition;

 

(h)         bankers’ liens and rights of setoff with respect to customary
depository arrangements entered into in the ordinary course of business;

74

--------------------------------------------------------------------------------

(i)         Liens attaching solely to cash earnest money or similar deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition;

 

(j)         Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to consignments, provided that such Liens extend
solely to the assets subject to such consignments;

 

(k)         Liens securing interest rate or foreign exchange hedging obligations
(regardless of whether such hedging obligations are subject to hedge
accounting), incurred in the ordinary course of business and not for speculative
purposes;

 

(l)         Liens, if any, in respect of leases that have been, or should be, in
accordance with GAAP as in effect on the Effective Date, classified as Capital
Lease Obligations;

 

(m)         Liens pursuant to supply or consignment contracts or otherwise for
the receipt of goods or services, encumbering only the goods covered thereby,
where the contracts are not overdue by more than 90 days or are being contested
in good faith by appropriate proceedings and for which reasonable reserves are
being maintained;

 

(n)         extensions, renewals and replacements of the Liens described above,
so long as there is no increase in the Indebtedness or other amounts secured
thereby (other than amounts incurred to pay costs of renewal and replacement)
and no additional property (other than accessions, improvements, and
replacements in respect of such property) is subject to such Lien; and

 

(o)         Liens arising as a result of the re-characterization as a loan and
as a Lien of any transaction permitted under Section 6.03, including any
precautionary financing statements or similar filings in connection therewith.

 

Section 6.03.          Fundamental Changes and Asset Sales. (a) The Company will
not, and will not permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Event of Default shall have occurred and be
continuing, (i) any Subsidiary may merge into the Company in a transaction in
which the Company is the surviving corporation, (ii) any Subsidiary may merge
into any other Subsidiary in a transaction in which the surviving entity is a
Subsidiary (provided that, in the case of a merger of a Subsidiary that is not a
Foreign Subsidiary Borrower into a Foreign Subsidiary Borrower in which the
surviving Subsidiary is not the Foreign Subsidiary Borrower, the surviving
Subsidiary shall execute and deliver to the Administrative Agent a Borrowing
Subsidiary Agreement executed by such Subsidiary and the Company and shall
satisfy the other conditions precedent set forth in Section 4.03), and (iii) any
Subsidiary (other than a Foreign Subsidiary Borrower) may liquidate or dissolve
if the Company determines in good faith that such liquidation or dissolution is
in the best interests of the Company and its Subsidiaries and is not materially
disadvantageous to the Lenders and except that the Company or any Subsidiary may
effect any acquisition permitted by Section 6.04 by means of a merger of the
Person that is the subject of such acquisition with the Company or any of its
Subsidiaries (provided that, in the case of a merger with the Company, the
Company is the survivor).

 

(b)         The Company will not, nor will it permit any of its Subsidiaries to,
sell, lease, transfer or otherwise dispose of (in one transaction or a series of
transactions) all or substantially all of the assets of the Company and its
Subsidiaries taken as a whole.

75

--------------------------------------------------------------------------------

Section 6.04.          Investments, Loans, Advances, Guarantees and
Acquisitions. The Company will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger or consolidation
with any Person that was not a wholly owned Subsidiary prior to such merger or
consolidation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any Person or any assets of any other Person constituting a
business unit or the rights of any licensee under a trademark license to such
licensee from the Company or any of its Affiliates, except:

 

(a)         Permitted Investments;

 

(b)         investments by the Company or a Subsidiary in the capital stock of
its Subsidiaries;

 

(c)         loans or advances made by the Company to, and Guarantees by the
Company of obligations of, any Subsidiary, and loans or advances made by any
Subsidiary to, and Guarantees by any Subsidiary of obligations of, the Company
or any other Subsidiary;

 

(d)         Guarantees constituting Indebtedness permitted by Section 6.01;

 

(e)         advances or loans made in the ordinary course of business to
employees of the Company and its Subsidiaries;

 

(f)         Investments existing on the Effective Date not otherwise permitted
under this Agreement and described in Schedule 6.04 hereto;

 

(g)         Investments received in connection with the bona fide settlement of
any defaulted Indebtedness or other liability owed to the Company or any
Subsidiary;

 

(h)         Permitted Acquisitions;

 

(i)         Swap Agreements not entered into for speculative purposes;

 

(j)         Investments in connection with the ownership, development, leasing,
acquisition, construction or improvement of the Corporate Headquarters;

 

(k)         Investments in joint ventures in an aggregate amount not to exceed
the greater of (i) $100,000,000 and (ii) 2.75% of Total Assets (determined at
the time of each such investment by reference to the Company’s financial
statements most recently delivered pursuant to Section 5.01(a) or (b) or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a));

 

(l)         Investments, in addition to Investments permitted under clauses (a)
through (j) of this Section 6.04 made after the Effective Date in an aggregate
amount not to exceed $500,000,000 at any time outstanding in any Person or
Persons;

 

(m)         Investments so long as prior to making such Investment and after
giving effect (including giving effect on a pro forma basis) thereto (i) no
Default or Event of Default has occurred and is continuing or would occur and
(ii) the Company is in compliance with Section 6.07.

76

--------------------------------------------------------------------------------

Section 6.05.          Transactions with Affiliates. The Company will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Company and/or its Subsidiaries and (c) any Investment permitted by Section 6.04
and (d) any Restricted Payment permitted by Section 6.06.

 

Section 6.06.          Restricted Payments. The Company will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Company may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Company may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Company and its
Subsidiaries and (d) the Company and its Subsidiaries may make any other
Restricted Payment so long as prior to making such Restricted Payment and after
giving effect (including giving effect on a pro forma basis) thereto (i) no
Default or Event of Default has occurred and is continuing or would occur and
(ii) the Company is in compliance with Section 6.07.

 

Section 6.07.          Leverage Ratio. The Company will not permit the ratio
(the “Leverage Ratio”), determined as of the end of each of its Fiscal Quarters
ending on and after the Effective Date, of (i) Consolidated Total Indebtedness
plus 600% of Consolidated Lease Expense to (ii) Consolidated EBITDAR for the
period of four (4) consecutive Fiscal Quarters ending with the end of such
Fiscal Quarter, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be greater than 4.00 to 1.00.

 

ARTICLE VII

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)         any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)         any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

 

(c)         any representation or warranty made or deemed made by or on behalf
of any Borrower in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

77

--------------------------------------------------------------------------------

(d)         any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to any
Borrower’s existence) or 5.08, in Article VI or in Article X;

 

(e)         any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or any other Loan Document, and such
failure shall continue unremedied for a period of thirty (30) days after notice
thereof from the Administrative Agent to the Company (which notice will be given
at the request of any Lender);

 

(f)         the Company or any Subsidiary shall fail to make any payment of
principal or interest, regardless of amount, in respect of any Material
Indebtedness, when and as the same shall become due and payable beyond the
period (without giving effect to any extensions, waivers, amendments or other
modifications of or to such period) of grace, if any, provided in the instrument
or agreement under which such Material Indebtedness was created, and, prior to
any termination of Commitments or the acceleration of payment of Loans pursuant
to this Article VII, such failure is not waived in writing by the holders of
such Material Indebtedness;

 

(g)         any event or condition occurs (after giving effect to any applicable
grace periods and after giving effect to any extensions, waivers, amendments or
other modifications of any applicable provision or agreement) that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause, with the giving of an
acceleration or similar notice if required, any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness to the extent such
Indebtedness is paid when due;

 

(h)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, including a
“faillite”, “gestion contrôlée”, “concordat préventif de la faillite”, “sursis
de paiement” or “liquidation judiciaire” or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, a juge délégué, commissaire,
juge-commissaire, mandataire ad hoc, administrateur provisoire, liquidateur or
curateur or similar official for the Company or any Significant Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i)         (1) the Company or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, including a “faillite”,
“gestion contrôlée”, “concordat préventif de la faillite”, “sursis de paiement”
or “liquidation volontaire”, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator, a juge délégué,
commissaire, juge-commissaire, mandataire ad hoc, administrateur provisoire,
liquidateur or curateur or similar official for the Company or any Significant
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

78

--------------------------------------------------------------------------------

(j)         the Company or any Significant Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

 

(k)         one or more judgments for the payment of money in an aggregate
amount (not paid or covered by insurance) in excess of $75,000,000 shall be
rendered against the Company, any Subsidiary or any combination thereof and (i)
the same shall remain undischarged for a period of 60 consecutive days from the
entry thereof during which execution shall not be effectively stayed or bonded,
or (ii) any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company or any Subsidiary to enforce any such
judgment;

 

(l)         an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)         a Change in Control shall occur; or

 

(n)         any material provision of any Loan Document for any reason ceases to
be valid, binding and enforceable in accordance with its terms (or the Company
or any Subsidiary shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.

 

ARTICLE VIII

The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Banks,
and except with respect to the second sentence in the penultimate paragraph of
this Article VIII, neither the Company nor any other Borrower shall have rights
as a third party beneficiary of any of such provisions.

79

--------------------------------------------------------------------------------

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or other insolvency law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any such debtor relief law or insolvency law; and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence, bad faith or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Company or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable Issuing Bank, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the
applicable Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the applicable Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

80

--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to the Lenders, the
Issuing Banks and the Company. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Company and, so long as no Event
of Default pursuant to paragraph (a), (b), (h) or (i) under Article VII has
occurred and is continuing, with the Company’s prior written consent, to appoint
a successor. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by any
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between such Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Any resignation by Bank of America, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as an Issuing Bank and
Swingline Lender. If Bank of America, N.A. resigns as an Issuing Bank, it shall
retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit outstanding and issued by it as
of the effective date of its resignation as Issuing Bank and all LC Exposure
with respect thereto, including the right to require the Lenders to fund risk
participations in unreimbursed LC Disbursements pursuant to Section 2.06(e). If
Bank of America, N.A. resigns as Swingline Lender, it shall retain all the
rights of the Swingline Lender provided for hereunder with respect to Swingline
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to fund risk participations in
outstanding Swingline Loans pursuant to Section 2.05(c). Upon the appointment by
the Company of a successor Issuing Bank or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank or Swingline Lender,
as applicable, (b) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America, N.A. to effectively assume the obligations of Bank of America, N.A.
with respect to such Letters of Credit.

81

--------------------------------------------------------------------------------

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Company and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a lender or assign or otherwise transfer its rights, interests
and obligations hereunder.

 

None of the Lenders, if any, identified in this Agreement as a Lead Arranger,
Co-Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement (other than
with respect to Section 4.04) other than those applicable to all Lenders as
such. Without limiting the foregoing, none of such Lenders shall have or be
deemed to have a fiduciary relationship with any Lender. Each Lender hereby
makes the same acknowledgments with respect to the relevant Lenders in their
respective capacities as Lead Arrangers, Co-Syndication Agents or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

ARTICLE IX

Miscellaneous

 

Section 9.01.          Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or telecopy, as
follows:

 

(i)       if to any Borrower, to it c/o Coach, Inc., 10 Hudson Yards, New York,
New York 10001 Attention of Treasurer (Telecopy No. (212) 631-2696; Telephone
No. (212) 629-2601), with a copy (in the case of a notice of Default) to General
Counsel (Telecopy No. (212) 629-2398; Telephone No. (212) 629-2228);

 

(ii)       if to Bank of America, N.A., in its capacity as the Administrative
Agent, an Issuing Bank or as the Swingline Lender, to the address, facsimile
number, electronic mail address or telephone number specified in Schedule 9.01;

82

--------------------------------------------------------------------------------

(iii)       if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)         Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by using Electronic Systems
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)         Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

(d)         Electronic Systems.

 

(i)       The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, SyndTrak, ClearPar or a substantially similar Electronic System.

 

(ii)       Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System. In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender, any Issuing Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

83

--------------------------------------------------------------------------------

Section 9.02.          Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)         Except as provided in Sections 2.20 or 2.25 with respect to the
extension of any Maturity Date, neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby, provided that (x) any amendment or modification to the
financial covenants in this Agreement (or the defined terms used in the
financial covenants to this Agreement) shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (ii) even if the effect of
such amendment or modification would be to reduce the rate of interest on any
Loan or any LC Disbursement or to reduce any fee payable hereunder and (y) that
only the consent of the Required Lenders shall be necessary to reduce or waive
any obligation of the Borrowers to pay interest or fees at the applicable
default rate set forth in Section 2.13(c), (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (d) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, or (vi) release the Company from its obligations under
Article X without the written consent of each Lender; provided further that (1)
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, any Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, such Issuing Bank
or the Swingline Lender, as the case may be (it being understood that any change
to Section 2.24 shall require the consent of the Administrative Agent, each
Issuing Bank and the Swingline Lender) and (2) no amendment, waiver or consent
hereunder may affect one Class or Tranche of the Lenders’ Loans or Commitments
more adversely vis-a-vis the other Class or Tranche without the consent of the
Lenders having a majority interest of the outstanding principal of Loans and
Commitments of such adversely affected Class or Tranche, as applicable.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.

84

--------------------------------------------------------------------------------

(c)         [Intentionally Omitted].

 

(d)         If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

 

(e)         Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrowers only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

 

Section 9.03.          Expenses; Indemnity; Damage Waiver. (a) The Company shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of one primary counsel for the Administrative Agent and one local
counsel in each applicable jurisdiction, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks or SyndTrak) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Banks in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of one
primary counsel and of any special and local counsel for the Administrative
Agent and the Issuing Banks and one additional counsel for all Lenders other
than the Administrative Agent and additional counsel in light of actual or
potential conflicts of interest or the availability of different claims or
defenses, in connection with the enforcement or protection of its rights in
connection with this Agreement and any other Loan Document, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

85

--------------------------------------------------------------------------------

(b)         The Company shall indemnify the Administrative Agent, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) such Indemnitee’s gross
negligence or willful misconduct, (ii) such Indemnitee’s material breach of its
obligations under this Agreement and the other Loan Documents or (iii) any
investigation, litigation, claim, proceeding or defense not involving an act or
omission by the Company or any of its Affiliates and that is brought by an
Indemnitee against another Indemnitee (other than in its capacity as a Joint
Lead Arranger (or similar agent) or as the Administrative Agent). This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c)         To the extent that the Company fails to pay any amount required to
be paid by it to the Administrative Agent, any Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, and each Revolving Lender severally agrees
to pay to such Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.

 

(d)         To the extent permitted by applicable law, no Borrower shall assert,
and each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

86

--------------------------------------------------------------------------------

(e)         All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.

 

Section 9.04.          Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)         (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

 

(A)       the Company; provided, further, that (1) with respect to assignments
of Term Loans prior to the Closing Date, no consent of the Company shall be
required for an assignment to another Term Lender, an Affiliate of a Term Lender
or a Permitted Assignee; (2) with respect to assignments of Term Loans after the
Closing Date and any assignments of Revolving Loans and Revolving Commitments,
no consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund, a Permitted Assignee or, if an Event of
Default under paragraphs (a), (b), (h) or (i) under Article VII has occurred and
is continuing, any other assignee; and (3) with respect to assignments of any
Loans or Commitments hereunder, the Company’s consent shall be deemed to have
been provided if the Company shall not have responded to a written request
therefor within five Business Days; and

 

(B)       the Administrative Agent; and

 

(C)       with respect to assignments of Revolving Loans and Revolving
Commitments only, each Issuing Bank and the Swingline Lender.

87

--------------------------------------------------------------------------------

(ii)       Assignments shall be subject to the following additional conditions:

 

(A)       except in the case of an assignment to a Lender, an Approved Fund, an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default under paragraphs (a), (b), (h)
or (i) under Article VII has occurred and is continuing;

 

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

 

(D)       the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (i) any tax documentation required pursuant to Section
2.17(f) and (ii) an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

(iii)       Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)       The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

88

--------------------------------------------------------------------------------

(v)       Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)         Any Lender may, without the consent of any Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

89

--------------------------------------------------------------------------------

(d)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

Section 9.05.          Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

 

Section 9.06.          Counterparts; Integration; Effectiveness; Electronic
Execution. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall become effective on
the Effective Date. The words “execute,” “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including, without limitation, Assignment and Assumptions, amendments or other
modifications, Borrowing Requests, Swingline Loan Notices, waivers and consents)
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

90

--------------------------------------------------------------------------------

Section 9.07.          Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08.          Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all of the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

Section 9.09.          Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)       Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
any party hereto may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any other party hereto or
its properties in the courts of any jurisdiction.

 

(c)       Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

91

--------------------------------------------------------------------------------

(d)       Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Each Foreign
Subsidiary Borrower irrevocably designates and appoints the Company, as its
authorized agent, to accept and acknowledge on its behalf, service of any and
all process which may be served in any suit, action or proceeding of the nature
referred to in Section 9.09(b) in any federal or New York State court sitting in
New York City. The Company hereby represents, warrants and confirms that the
Company has agreed to accept such appointment. Said designation and appointment
shall be irrevocable by each such Foreign Subsidiary Borrower until all Loans,
all reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary Borrower.
To the extent any Foreign Subsidiary Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), each Foreign Subsidiary Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

Section 9.10.          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11.          Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

92

--------------------------------------------------------------------------------

Section 9.12.          Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a)
pursuant to the order of any court or administrative agency or in any pending
legal or administrative proceeding, or otherwise as required by applicable law
or compulsory legal process (in which case (except with respect to any audit or
examination conducted by bank accountants or any self-regulatory or governmental
or regulatory authority exercising examination or regulatory authority) each
Credit Party agrees to inform you promptly thereof prior to such disclosure to
the extent not prohibited by law, rule or regulation), (b) upon the request or
demand of any regulatory authority having jurisdiction over a Credit Party or
any of its Affiliates, (c) to the extent that such Information becomes publicly
available other than by reason of disclosure in violation of this Agreement by
such Credit Party, (d) to each Credit Party’s Affiliates and such Credit Party’s
and such Affiliates’ directors, officers, employees, legal counsel, independent
auditors and other experts or agents who need to know such information in
connection with the Transactions and are informed of the confidential nature of
such information, (e) for purposes of establishing a “due diligence” defense,
(f) to the extent that such Information is received by a Credit Party from a
third party that is not to such Credit Party’s knowledge subject to
confidentiality obligations to the Company, (g) to the extent that such
Information is or was independently developed by such Credit Party, (h) to
actual or prospective, direct or indirect counterparties (or their advisors) to
any Swap Agreement or other derivative transaction relating to the Company, the
Acquired Business or any of their respective subsidiaries or any of their
respective obligations; provided that the disclosure of any such Information to
any actual or prospective, direct or indirect counterparty (or their advisors)
to any such Swap Agreement or other derivative transaction shall be made subject
to the acknowledgment and acceptance by such counterparty (and their advisors,
as applicable) that such Information is being disseminated on a confidential
basis (on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to the Company and such Credit Party) in accordance with
customary market standards for dissemination of such type of information or (i)
to potential Lenders, participants or assignees who agree to be bound by the
terms of this paragraph (or language substantially similar to this paragraph or
as otherwise reasonably acceptable to the Company and such Credit Party,
including as may be agreed in any confidential information memorandum or other
marketing material). For the purposes of this Section, “Information” means all
information received from the Company relating to the Company or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Company and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER BORROWERS
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

Section 9.13.          USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Borrower that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the Act. Each Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.

93

--------------------------------------------------------------------------------

Section 9.14.          [Intentionally Omitted].

 

Section 9.15.         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.16.          No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the Lenders
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Lenders and their Affiliates, on the other
hand, (B) such Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for such Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to such
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and no Lender or any of its Affiliates has any obligation to disclose any of
such interests to such Borrower or its Affiliates.  To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against each of the Lenders and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 9.17.          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

94

--------------------------------------------------------------------------------

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)        a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE X

Company Guarantee

 

Section 10.01.          Guarantee. (a) The Company hereby unconditionally and
irrevocably guarantees to the Administrative Agent, for the ratable benefit of
the Lenders and their respective successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by the Foreign Subsidiary
Borrowers when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of the Foreign Subsidiary Borrowers (the
“Subsidiary Obligations”).

 

(b)          The Company agrees that the Subsidiary Obligations may at any time
and from time to time exceed the amount of the liability of the Company
hereunder that would exist in the absence of this Article X without impairing
this Guarantee or affecting the rights and remedies of the Administrative Agent
or any Lender hereunder.

 

(c)          This Guarantee shall remain in full force and effect until all the
Subsidiary Obligations shall have been satisfied by payment in full in
immediately available funds, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Guarantee the Foreign Subsidiary Borrowers may be free from any
Subsidiary Obligations.

 

(d)          No payment made by any Borrower, any other guarantor or any other
Person or received or collected by the Administrative Agent or any Lender from
any Borrower, any guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Subsidiary Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of the
Company hereunder which shall, notwithstanding any such payment (other than any
payment made by the Company in respect of the Subsidiary Obligations or any
payment received or collected from the Company in respect of the Subsidiary
Obligations), remain liable for the Subsidiary Obligations until the Subsidiary
Obligations are paid in full in immediately available funds, no Letter of Credit
shall be outstanding and the Commitments are terminated.

95

--------------------------------------------------------------------------------

Section 10.02.         No Subrogation. Notwithstanding any payment made by the
Company hereunder or any set-off or application of funds of the Company by the
Administrative Agent or any Lender, the Company shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Foreign Subsidiary Borrowers or any guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
Lender for the payment of the Subsidiary Obligations nor shall the Company seek
or be entitled to seek any contribution or reimbursement from the Foreign
Subsidiary Borrowers or any guarantor in respect of payments made by the Company
under this Guarantee, until all amounts owing to the Administrative Agent and
the Lenders by the Foreign Subsidiary Borrowers on account of the Subsidiary
Obligations are paid in full in immediately available funds, no Letter of Credit
shall be outstanding and the Commitments are terminated. If any amount shall be
paid to the Company on account of such subrogation rights at any time when all
of the Subsidiary Obligations shall not have been paid in full in immediately
available funds, such amount shall be held by the Company for the benefit of the
Administrative Agent and the Lenders, and shall, forthwith upon receipt by the
Company, be turned over to the Administrative Agent in the exact form received
by the Company (duly indorsed by the Company to the Administrative Agent, if
required), to be applied against the Subsidiary Obligations whether matured or
unmatured, in such order as the Administrative Agent may determine.

 

Section 10.03.         Amendments, etc. with respect to the Subsidiary
Obligations. The Company shall remain obligated under this Guarantee
notwithstanding that, without any reservation of rights against the Company and
without notice to or further assent by the Company, any demand for payment of
any of the Subsidiary Obligations made by the Administrative Agent or any Lender
may be rescinded by the Administrative Agent or such Lender and any of the
Subsidiary Obligations continued, and the Subsidiary Obligations or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with Section 9.02, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Subsidiary Obligations may be sold, exchanged, waived,
surrendered or released without affecting the Company’s obligations under this
Article X. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Subsidiary Obligations or for this Guarantee.

96

--------------------------------------------------------------------------------

Section 10.04.          Guarantee Absolute and Unconditional. The Company waives
any and all notice of the creation, renewal, extension or accrual of any of the
Subsidiary Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Guarantee or acceptance of this Guarantee; the
Subsidiary Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Article X; and all dealings between the Company, on the
one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Article X. The Company waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Foreign Subsidiary Borrowers with respect to the Subsidiary Obligations. The
Company understands and agrees that this Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of this Agreement, any of the Subsidiary
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Foreign Subsidiary Borrower or any other
Person against the Administrative Agent or any Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of any Borrower)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of the Foreign Subsidiary Borrowers for the Subsidiary Obligations, or
of the Company under this Article X, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against the Company, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Foreign Subsidiary Borrowers
or any guarantor or any other Person or against any collateral security or
guarantee for the Subsidiary Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from any Foreign Subsidiary Borrower, any guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any Foreign Subsidiary Borrower, any
guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve the Company of any obligation or liability
under this Article X, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against the Company under this Article X. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

Section 10.05.          Reinstatement. This Article X shall continue to be
effective, or shall be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Subsidiary Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Borrower or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

Section 10.06.          Payments. The Company hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in dollars or the applicable Agreed Currency in accordance with
Section 2.18.

 

[Signature Pages Follow]

97

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



        COACH, INC.,   as the Company         By
/s/ Susan Vo
    Name: Susan Vo     Title: Vice President and Treasurer

 

Signature Page to Credit Agreement
Coach, Inc.

--------------------------------------------------------------------------------

        BANK OF AMERICA, N.A.,
as Administrative Agent         By /s/ Darleen R. DiGrazia     Name: Darleen R.
DiGrazia     Title: Vice President



 

Signature Page to Credit Agreement
Coach, Inc.

--------------------------------------------------------------------------------

        BANK OF AMERICA, N.A., individually as a Lender,
as the Swingline Lender and as an Issuing Bank         By /s/ Carlos J. Medina  
  Name: Carlos J. Medina     Title: Director



 

Signature Page to Credit Agreement
Coach, Inc.

--------------------------------------------------------------------------------

        JPMORGAN CHASE BANK, N.A.,
as a Lender and Issuing Bank         By /s/ James A. Knight     Name: James A.
Knight     Title: Executive Director



 

Signature Page to Credit Agreement
Coach, Inc.

--------------------------------------------------------------------------------

        HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender and Issuing Bank         By /s/ Brian Gingue     Name: Brian Gingue
    Title: Senior Vice President

 

Signature Page to Credit Agreement
Coach, Inc.

--------------------------------------------------------------------------------

       
Citibank, N.A.
 
as a Lender
       
By
 /s/ Paul V. Phelan      Name: Paul V. Phelan      Title: Authorized Signer

 

Signature Page to Credit Agreement
Coach, Inc.

--------------------------------------------------------------------------------

       
TD Bank, N.A.,
 
as a Lender
        By  /s/ Jason Siewert      Name: Jason Siewert      Title: Senior Vice
President

 

Signature Page to Credit Agreement
Coach, Inc.

--------------------------------------------------------------------------------

       
U.S. Bank, National Association
 
as a Lender
        By  /s/ Mark Rodgers      Name: Mark Rodgers      Title: Vice President

 

Signature Page to Credit Agreement
Coach, Inc.

--------------------------------------------------------------------------------

       
WELLS FARGO BANK, N.A.,
 
as a Lender
        By  /s/ Denis Waltrich      Name: Denis Waltrich      Title:   Director

 

Signature Page to Credit Agreement
Coach, Inc.

--------------------------------------------------------------------------------

       
Barclays Bank PLC
 
as a Lender,
        By  /s/ May Huang      Name: May Huang      Title: Assistant Vice
President

 

Signature Page to Credit Agreement
Coach, Inc.

--------------------------------------------------------------------------------

       
BNP PARIBAS, as a Lender
        By  /s/ Brendan Heneghan      Name: Brendan Heneghan      Title:
Director



        By  /s/ Ade Adedeji      Name: Ade Adedeji      Title: Vice President



 

Signature Page to Credit Agreement
Coach, Inc.

--------------------------------------------------------------------------------

       
GOLDMAN SACHS BANK USA,
 
as a Lender
        By  /s/ Annie Carr      Name: Annie Carr      Title: Authorized
Signatory

 

Signature Page to Credit Agreement
Coach, Inc.

--------------------------------------------------------------------------------

       
PNC BANK, NATIONAL ASSOCIATION
 
as a Lender
        By  /s/ Lauren Girvan      Lauren Girvan      Assistant Vice President

 

Signature Page to Credit Agreement
Coach, Inc.

--------------------------------------------------------------------------------

       
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
 
as a Lender
        By  /s/ Katie Cunningham      Name: Katie Cunningham      Title:
Authorized Signatory

 

Signature Page to Credit Agreement
Coach, Inc.

--------------------------------------------------------------------------------

       
Bank of China, New York Branch,
 
as a Lender
        By  /s/ Raymond Qiao      Name: Raymond Qiao      Title:   Managing
Director

 

Signature Page to Credit Agreement
Coach, Inc.

--------------------------------------------------------------------------------

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER   REVOLVING
COMMITMENT     TRANCHE
A-1 TERM
COMMITMENT     TRANCHE
A-2 TERM
COMMITMENT   bank of america, n.a.   $ 114,000,000     $ 104,000,000     $
39,000,000                             JPMORGAN CHASE BANK, N.A.   $ 114,000,000
    $ 104,000,000     $ 39,000,000                             HSBC BANK USA,
NATIONAL ASSOCIATION   $ 114,000,000     $ 104,000,000     $ 39,000,000        
                    Citibank, N.A.   $ 72,000,000     $ 64,000,000     $
24,000,000                             TD Bank, N.A.   $ 72,000,000     $
64,000,000     $ 24,000,000                             U.S. Bank, N.A.   $
72,000,000     $ 64,000,000     $ 24,000,000                             WELLS
FARGO BANK, N.A.   $ 72,000,000     $ 64,000,000     $ 24,000,000              
              BARCLAYS BANK PLC   $ 45,000,000     $ 40,000,000     $ 15,000,000
                            BNP PARIBAS   $ 45,000,000     $ 40,000,000     $
15,000,000                             GOLDMAN SACHS BANK USA   $ 45,000,000    
$ 40,000,000     $ 15,000,000                             PNC BANK, N.A.   $
45,000,000     $ 40,000,000     $ 15,000,000                             THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD.   $ 45,000,000     $ 40,000,000     $
15,000,000                             BANK OF CHINA, NEW YORK BRANCH   $
45,000,000     $ 32,000,000     $ 12,000,000                             TOTAL:
  $ 900,000,000     $ 800,000,000     $ 300,000,000  

 

--------------------------------------------------------------------------------

SCHEDULE 2.06(A)

 

LETTER OF CREDIT SUBLIMIT – STANDBY LETTERS OF CREDIT

 

ISSUING BANK   SUBLIMIT   bank of america, n.a.   $ 41,666,667            
JPMORGAN CHASE BANK, N.A.   $ 41,666,667             HSBC BANK USA, NATIONAL
ASSOCIATION   $ 41,666,666             TOTAL:   $ 125,000,000             LETTER
OF CREDIT SUBLIMIT – COMMERCIAL LETTERS OF CREDIT ISSUING BANK     SUBLIMIT  
bank of america, n.a.   $ 900,000,000             TOTAL:   $ 900,000,000  

 

--------------------------------------------------------------------------------



Schedule 2.06 

EXISTING LETTERS OF CREDIT

 

Coach: None.

 

Kate Spade: 1

 

Beneficiary Issue Date Expiration Date Amount Outstanding Description Hartford
Fire Insurance Company 10/27/08 10/05/17 2,192,066.00 Casualty Insurance
Collateral 17-19 Associates LLC 02/12/09 01/20/18 340,835.83 NY Office -
subleased to Pandora Lumbermens Mutual Casualty Company, American Motorists
Insurance Company, American Manufacturers Mutual Insurance Company, American
Protection Insurance Company, Natlsco, Inc. 06/19/09 10/14/17 255,908.33
Casualty Insurance Collateral Zurich American Insurance Company 08/27/09
08/28/17 285,000.00 Casualty Insurance Collateral Chair, Workers’ Compensation
Board 10/01/09 10/20/17 46,000.00 Insurance Galleria Mall Investors, LP.
02/05/10 01/31/18 100,000.00 Store Lease PPF Off Two Park Avenue Owner, LLC
11/01/11 11/30/17 2,600,505.00 2 Park Ave office 1440 Broadway Owner LLC
12/23/11 01/15/18 1,010,000.00 1440 Broadway office Lechar Realty 12/11/12
12/31/17 520,782.21 1441 Broadway office Columbus 69th LLC 12/11/12 12/11/17
119,946.10 Store Lease West Side Office, LLC 05/28/13 05/23/18 976,124.75 NJ
Office Lease           TOTAL     $          8,447,168.22  

 





1 To be applicable upon the closing of the Merger.

--------------------------------------------------------------------------------

Schedule 3.05 

PROPERTIES

 

None.

 

--------------------------------------------------------------------------------

Schedule 3.06 

LiTIGATION

 

None.

--------------------------------------------------------------------------------

Scheduled 6.01 

Indebtedness

 

Coach:

 

1. $600 million aggregate principal amount of 4.250% senior unsecured notes due
2025 issued under an Indenture, as supplemented by the First Supplemental
Indenture, both dated as of March 2, 2015, between the Coach, Inc. and U.S. Bank
National Association, as trustee.

 

2. Indebtedness in respect of debt balances set forth on Schedule 6.04.

 

3. Letters of Credit and Bank Guarantees:

  

Legal Entity Obligation
Number Maturity
Date Beneficiary Amount (USD) Standby Letters of Credit pursuant to Standby
Letter of Credit Reimbursement Agreement between Coach, Inc. and Bank of
America, dated 08/03/2003 Coach Inc. 64042425 8/29/2017 State of Rhode Island
 $12,134.44 Coach Inc. 64042421 12/4/2017 United Overseas Bank Malaysia BHD
 $113,000.00 Coach Inc. 64042422 12/4/2017 Bank of Philippines Island
 $103,922.22 Coach Inc. 1257831 2/28/2018 Broadway 340 Madison Operator LLC
 $160,000.00 Coach Inc. 64042423 2/28/2018 BANCA NAZIONALE DEL LAVORO S.P.A.
 $823,470.72 Coach Inc. 1260854 4/4/2018 Sentry  Insurance  $165,000.00 Coach
Inc. 1323581 4/4/2018 Sentry  Insurance  $685,000.00 Coach Inc. 64042412
4/4/2018 The Travelers Indemnity Company  $1,465,000.00 Coach Inc. 64042418
4/4/2018 Safety National Casualty Corporation  $2,800,000.00           Standby
Letters of Credit pursuant to Reissuance Agreement between Coach, Inc. and BNP
Paribas, dated 11/10/2016   Coach Inc. 04144476 12/1/2017 BANCA NAZIONALE DEL
LAVORO S.P.A. $427,200.00 Coach Inc. 04145936 9/30/2018 BANCA NAZIONALE DEL
LAVORO S.P.A. $22,801.80 Coach Inc. 04146184 9/30/2018 BNP PARIBAS LISBON
 $42,629.09 Coach Inc. 04145938 12/25/2018 BANCA NAZIONALE DEL LAVORO S.P.A.
 $17,280.24 Coach Inc. 04145940 12/25/2018 BANCA NAZIONALE DEL LAVORO S.P.A.
 $7,476.00

 

--------------------------------------------------------------------------------

          Letters of Credit pursuant to Continuing Letter of Credit Agreement
between Coach, Inc. and HSBC Bank USA, dated 1/27/2017   Coach Inc. FNGOCB624578
12/14/2020 HSBC Singapore  $81,344.06           Standby Letters of Credit
pursuant to the Standby Letter of Credit Agreement between Coach, Inc. and Wells
Fargo, dated 5/4/2015   Coach Inc. IS0206267U 5/30/2017 Citibank NA  $85,440.00
          Bank Guarantees pursuant to Bank Facility between Coach Malaysia SDN
BHD, and HSBC Bank Malaysia, dated 06/03/2013   Coach Malaysia SDN BHD
FNGKLM403877 5/31/2017 Pe Land SDN BHD  $9,342.98 Coach Malaysia SDN BHD
FNGKLH409110 9/30/2017 Suria Klcc SDN BHD  $47,512.67 Coach Malaysia SDN BHD
FNGKLH415355 9/30/2017 Suria Klcc SDN BHD  $97,371.65 Coach Malaysia SDN BHD
FNGKLH410115 12/15/2017 Makamewah SDN BHD $28,882.80 Coach Malaysia SDN BHD
FNGKLH421424 9/30/2018 Putrajaya Holdings SDH BHD  $70,155.22 Coach Malaysia SDN
BHD FNGKLH414596 10/30/2018 Bandar Utama City Centre SDN BHD  $36,458.64 Coach
Malaysia SDN BHD FNGKLH415379 12/31/2018 Contoure Homes SDN BHD  $23,311.27
Coach Malaysia SDN BHD FNGKLH418887 8/31/2019 Mtrustee Berhad (Igb Reit)
 $80,527.23 Coach Malaysia SDN BHD FNGKLH420887 9/22/2019 Gurney Plaza Mtrustee
Berhad  $40,855.66 Coach Malaysia SDN BHD FNGKLH421423 11/14/2019 Genting Simon
SDN BHD  $23,794.14           Bank Guarantees pursuant to Bank Facility between
Coach Hong Kong Limited and HSBC Bank Hong Kong, dated 11/24/2014   Coach HK
Limited PEBHKH286721 12/31/2020 Venetian Cotai  $257,371.15 Coach HK Limited
PEBHKH278933 12/31/2039 Telford Plaza  $348,194.31

 

--------------------------------------------------------------------------------

Kate Spade:3

 

Indebtedness in respect of debt balances set forth on Schedules 2.06 and 6.04.

 







3 To be applicable upon the closing of the Merger.

--------------------------------------------------------------------------------

Schedule 6.02 

Existing Liens

 

Note - UCCs that were terminated or expired are not included on this lien search
chart.

 

Debtor Jurisdiction Scope of
Search Type of
filing found Secured
Party  Collateral Original
File Date Original
File Number Coach, Inc. MD State Dept. of Assessments & Taxation through 2/11/15
UCC-1 U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Equipment 11/15/2012 181458875 Coach, Inc. MD State Dept. of Assessments &
Taxation through 5/10/17 UCC-1 U.S. Bank Equipment Finance, a division of U.S.
Bank National Association Equipment 04/15/2013 181470116 Coach, Inc. MD State
Dept. of Assessments & Taxation through 5/10/17 UCC-1 U.S. Bank Equipment
Finance Equipment 06/09/2014 181502376 Coach, Inc. MD State Dept. of Assessments
& Taxation through 5/10/17 UCC-1 CSI Leasing, Inc. Equipment 10/28/2015
181542372 Coach, Inc. MD State Dept. of Assessments & Taxation through 5/10/17
UCC-1 CSI Leasing, Inc. Equipment 12/9/2015 181545679 Coach, Inc. MD State Dept.
of Assessments & Taxation through 5/10/17 UCC-1 CSI Leasing, Inc. Equipment
2/9/2016 181550990 Coach, Inc. MD State Dept. of Assessments & Taxation through
5/10/17 UCC-1 CSI Leasing, Inc. Equipment 2/29/2016 181552628 Coach, Inc. MD
State Dept. of Assessments & Taxation through 5/10/17 UCC-1 CSI Leasing, Inc.
Equipment 3/15/2016 181553774 Coach, Inc. MD State Dept. of Assessments &
Taxation through 5/10/17 UCC-1 CSI Leasing, Inc. Equipment 5/17/2016
160517-1230411 Coach, Inc. MD State Dept. of Assessments & Taxation through
5/10/17 UCC-1 CSI Leasing, Inc. Equipment 6/30/2016 160630-1023145

 

--------------------------------------------------------------------------------

Debtor Jurisdiction Scope of
Search Type of
filing found Secured
Party  Collateral Original
File Date Original
File Number Coach, Inc. MD State Dept. of Assessments & Taxation through 5/10/17
UCC-1 CSI Leasing, Inc. Equipment 8/31/2016 160831-1058003 Coach, Inc. MD State
Dept. of Assessments & Taxation through 5/10/17 UCC-1 CSI Leasing, Inc.
Equipment 9/16/2016 160916-1021004 Coach, Inc. MD State Dept. of Assessments &
Taxation through 5/10/17 UCC-1 CSI Leasing, Inc. Equipment 12/23/2016
161223-1102004 Coach, Inc. MD State Dept. of Assessments & Taxation through
5/10/17 UCC-1 CSI Leasing, Inc. Equipment 2/17/2017 170217-1210005 Coach, Inc.
MD State Dept. of Assessments & Taxation through 5/10/17 UCC-1 CSI Leasing, Inc.
Equipment 3/13/2017 170313-1138006 Coach, Inc. MD State Dept. of Assessments &
Taxation through 5/10/17 UCC-1 CSI Leasing, Inc. Equipment 3/13/2017
170313-1138006 Coach, Inc. MD State Dept. of Assessments & Taxation through
5/10/17 UCC-1 CSI Leasing, Inc. Equipment 4/6/2017 170406-1046010

 

Kate Spade:4

 

Debtor Jurisdiction Scope of
Search Type of
filing found Secured
Party  Collateral Original
File Date Original
File Number Kate Spade  & Company DE through 5/10/17 UCC-1 Hewlett-Packard
Financial Services Company Equipment 5/24/2011 20111973570 Kate Spade  & Company
DE through 5/10/17 UCC-1 Wells Fargo Financial Leasing Inc. Equipment 7/18/2013
20132780279 Kate Spade Company DE through 5/10/17 UCC-1 Wells Fargo Financial
Leasing Inc. Equipment 7/18/2013 20132780337

 





4 To be applicable upon the closing of the Merger.

--------------------------------------------------------------------------------

Debtor Jurisdiction Scope of
Search Type of
filing found Secured
Party  Collateral Original
File Date Original
File Number Kate Spade & Company DE through 5/10/17 UCC-1 Crown Lift Trucks
Crown Lift Trucks 6/28/16 20163877519

 

--------------------------------------------------------------------------------

Schedule 6.04 

Existing Investments

 

Coach:

 

Investee Investor Type Amount5 Creaciones SW, SA Stuart Weitzman Equity
$11,934,302

 

Kate Spade:6

 

Investee/Debtor Investor/Lender Type  Amount * KS China Co., Limited Kate Spade
Hong Kong, Limited Equity              7,241,000.00 KS HMT Co., Limited Kate
Spade Hong Kong, Limited Equity            11,308,000.00

 







5 Value as of 04/01/2017 (FY17 Q3 end) 

6 To be applicable upon the closing of the Merger.

--------------------------------------------------------------------------------

SCHEDULE 9.01

 

administrative agent’s OFFICE;
certain ADDRESSES FOR NOTICES

 

ADMINISTRATIVE AGENT:



Administrative Agent’s Office
(for payments and Requests for Credit Extensions):

Bank of America, N.A., as Administrative Agent

101 North Tryon Street

NC1-001-05-46

Charlotte, NC 28255

Attention: Patricia Santos

Tel: 980.387.3794

Facsimile: 704.625.4200

Email: patricia.santos@baml.com

 

Remittance Instructions:

US DOLLARS PAYMENT INSTRUCTIONS:

Bank of America, N.A.

New York, NY

ABA# 026009593

Account No.: 1366072250600

Account Name: Wire Clearing Acct for Syn Loans-LIQ

Ref: Coach Inc

 

EUR PAYMENT INSTRUCTIONS:

Bank of America London

IBAN: GB63 BOFA 1650 5096 2720 19

Swift Address: BOFAGB22

Acct #: 96272019

Attn: Grand Cayman Unit #1207

Ref: Coach Inc

 

GBP PAYMENT INSTRUCTIONS:

Bank of America London

Sort Code: 165050

IBAN: GB41 BOFA 1650 5096 2720 27

Swift Address: BOFAGB22

Acct #: 96272027

Attn: Grand Cayman Unit #1207

Ref: Coach Inc

 

YEN PAYMENT INSTRUCTIONS:

Bank of America, Tokyo

SWIFT: BOFAJPJX

Acct #: 96272011

Attn: Credit Services Grand Cayman Unit 1207

Ref: Coach Inc

--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Bank of America, N.A., as Administrative Agent

900 W. Trade St., 6th Floor

NC1-026-06-03

Charlotte, NC 28255

Attention: Kyle Harding

Tel: 980-275-6132

Facsimile: 704-719-5215

Email: kyle.d.harding@baml.com

 

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, Pa. 18507

Attention: Trade Operations

Tel: 570-496-9619

Facsimile: 800-755-8740

Email: tradeclientserviceteamus@baml.com

 

Remittance Instructions:

Bank of America, N.A.

New York, NY

ABA #: 026-009-593

Account #: 04535-883980

Attn: Scranton Standby 

Ref: Coach Inc

2

--------------------------------------------------------------------------------

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:             2. Assignee:         [and is an Affiliate of [identify
Lender]1]         3. Borrowers: Coach, Inc. and certain Foreign Subsidiary
Borrowers         4. Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement         5. Credit Agreement: The
Credit Agreement dated as of May 30, 2017, among Coach, Inc., the Foreign
Subsidiary Borrowers from time to time parties thereto, the Lenders parties
thereto, Bank of America, N.A., as Administrative Agent, and the other agents
parties thereto

 







1Select as applicable.

--------------------------------------------------------------------------------



    6. Assigned Interest:



 

Facility Assigned2 Aggregate Amount of
Commitment/Loans for all
Lenders Amount of
Commitment/Loans
Assigned Percentage Assigned of
Commitment/Loans3 $ $ $ % $ $ $ % $ $ $ %

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to: 



          ASSIGNOR             [NAME OF ASSIGNOR]             By:         Title:
 





          ASSIGNEE             [NAME OF ASSIGNEE]             By:         Title:
 

  

Consented to and Accepted: 



      BANK OF AMERICA, N.A., as Administrative Agent         By:       Title:  

  

[Consented to:]4 



      COACH, INC.         By:       Title:  

 







2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Tranche A-1 Term Commitment”, etc.). 

3 Set forth, so at least 9 decimals, as percentage of the Commitment/Loans of
all Lenders thereunder. 

4 To be added only if the consent of the Company is required by the terms of the
Credit Agreement. 

2

--------------------------------------------------------------------------------

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.            Representations and Warranties.

 

1.1          Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

--------------------------------------------------------------------------------

3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Acceptance and adoption of the terms of this Assignment and
Assumption by the Assignee and the Assignor by Electronic Signature or delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by any Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

2

--------------------------------------------------------------------------------

EXHIBIT B

 

[Intentionally Omitted]

--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement dated as of
May 30, 2017, (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Coach, Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders party
thereto and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments under the Credit
Agreement by requesting one or more Lenders to increase the amount of its
Revolving Commitment;

 

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to increase the aggregate Revolving Commitments pursuant to such
Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Revolving Commitment
under the Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.          The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Revolving Commitment increased by $[__________], thereby making the
aggregate amount of its total Revolving Commitments equal to $[__________].

 

2.          The Company hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.

 

3.          Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

4.          This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

5.          This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 



  [INSERT NAME OF INCREASING LENDER]         By:     Name:   Title:

 

--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above:

 

Coach, Inc.

 



By:     Name:   Title:  

  

Acknowledged as of the date first written above:

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 



By:     Name:   Title:  

 

2

--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement dated as of
May 30, 2017 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Coach, Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto, the Lenders party thereto
and Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Revolving Commitments under the
Credit Agreement subject to the approval of the Company and the Administrative
Agent, by executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving] Commitment of $[__________].

 

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.

 

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[___________]

 

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

--------------------------------------------------------------------------------

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 



  [INSERT NAME OF AUGMENTING LENDER]         By:     Name:   Title:

 

Accepted and agreed to as of the date first written above:

 

Coach, Inc.

 



By:     Name:   Title:  

  

Acknowledged as of the date first written above:

 

BANK OF AMERICA, N.A.
as Administrative Agent

 



By:     Name:   Title:  

 

3

--------------------------------------------------------------------------------

EXHIBIT E

 

[Intentionally Omitted]

--------------------------------------------------------------------------------

EXHIBIT F-1

 

[FORM OF]

 

BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of [_____], among Coach, Inc., a
Maryland corporation (the “Company”), [Name of Foreign Subsidiary Borrower], a
[__________] (the “New Borrowing Subsidiary”), and Bank of America, N.A. as
Administrative Agent (the “Administrative Agent”).

 

Reference is hereby made to the Credit Agreement. dated as of May 30, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Foreign Subsidiary Borrowers from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A. as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement. [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [______________].]

 

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date.
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).] [INSERT OTHER PROVISIONS REASONABLY REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSELS]1 The Company agrees that the Guarantee
of the Company contained in the Credit Agreement will apply to the Obligations
of the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Signature Page Follows]

 



1 To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and Wales.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.



 



  COACH, INC.         By:     Name:     Title:         [NAME OF NEW BORROWING
SUBSIDIARY]         By:     Name:     Title:         BANK OF AMERICA, N.A., as
Administrative Agent         By:     Name:     Title:

  

--------------------------------------------------------------------------------



EXHIBIT F-2

 

[FORM OF]

 

BORROWING SUBSIDIARY TERMINATION

 

Bank of America, N.A.
as Administrative Agent
for the Lenders referred to below
[___________________]
[___________________]
Attention: [__________]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Coach, Inc. (the “Company”), refers to the Credit Agreement
dated as of May 30, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Foreign Subsidiary Borrowers from time to time party thereto and Bank of
America, N.A., as Administrative Agent. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the Credit
Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

 

[Signature Page Follows]

--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 



  Very truly yours,         COACH, INC.         By:       Name:     Title:

 

2

--------------------------------------------------------------------------------

EXHIBIT G

 



[Intentionally Omitted]

--------------------------------------------------------------------------------

EXHIBIT H-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 30, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Coach, Inc. (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (or successor form). By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 



By:     Name:   Title:  



 

Date: __________, 20[__]

--------------------------------------------------------------------------------

EXHIBIT H-2

 

[FORM oF]

 

U.S. TAX COMPLIANCE CERTIFICATE 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 30, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Coach, Inc. (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or successor
form). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 



By:     Name:   Title:  





 

Date: __________, 20[__]

--------------------------------------------------------------------------------

EXHIBIT H-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 30, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Coach, Inc. (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (or successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E (or successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 



By:     Name:   Title:  





 

Date: __________, 20[__]

--------------------------------------------------------------------------------

EXHIBIT H-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 30, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Coach, Inc. (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or successor form) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 





By:     Name:   Title:  



 

Date: __________, 20[__]

--------------------------------------------------------------------------------

EXHIBIT I

 

[FORM OF]

 

SOLVENCY CERTIFICATE

 

Reference is hereby made to the Credit Agreement dated as of May 30, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Coach, Inc. (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Unless otherwise defined herein, capitalized terms used in this Certificate
shall have the meanings set forth in the Credit Agreement.

 

The undersigned hereby certifies as follows:

 

1.             I am the chief financial officer of the Company.

 

2.              I have reviewed the terms of the Credit Agreement and the
definitions and provisions contained in the Credit Agreement relating thereto
and, in my opinion, have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

 

3.             Based upon my review and examination described in paragraph 2
above, I certify on behalf of the Company and its Subsidiaries, on a
consolidated basis, that, as of the date hereof and after giving effect to the
Transactions and the other transactions contemplated by the Credit Agreement:

 

(i)          The sum of the “fair value” of the assets of the Company and its
Subsidiaries, taken as a whole, exceeds the sum of all debts of the Company and
its Subsidiaries, taken as a whole, as such quoted terms are determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors.

 

(ii)          The “present fair saleable value” of the assets of the Company and
its Subsidiaries, taken as a whole, is greater than the amount that will be
required to pay the probable liability on debts of the Company and its
Subsidiaries, taken as a whole, as such debts become absolute and matured, as
such quoted term is determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors.

 

(iii)          The capital of the Company and its Subsidiaries, taken as a
whole, is not unreasonably small in relation to the business in which they are
or are about to become engaged.

 

(iv)          The Company and its Subsidiaries, taken as a whole, do not intend
to incur, or believe that they will incur, debts beyond their ability to pay as
they mature.

 

(v)          The Company and its Subsidiaries, taken as a whole, are presently
able to pay their debts as such debts mature.

--------------------------------------------------------------------------------

For purposes of clauses (i) through (v) above, (a) (i) “debt” means liability on
a “claim” and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, subordinated,
secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured and (b) the amount of
any contingent, unliquidated and disputed claim and any claim that has not been
reduced to judgment at any time has been computed as the amount that, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability
(irrespective of whether such liabilities meet the criteria for accrual under
the Financial Accounting Standards Board Statement of Financial Accounting
Standards No. 5).

 

The foregoing certifications are made and delivered as of [•], 2017.

 

This certificate is being signed by the undersigned in [his/her] capacity as
chief financial officer of the Borrower and not in [his/her] individual
capacity.

 

[Signature page follows]

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 





  COACH, INC.             By:       Name: [•]     Title: [Chief Financial
Officer]  



 





3

--------------------------------------------------------------------------------